19-08243-rdd   Doc 13-7   Filed 05/06/19 Entered 05/06/19 15:12:01   Exhibit CPIFs
                               mortgage Pg 1 of 46




                          EXHIBITF
19-08243-rdd      Doc 13-7    Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                   mortgage Pg 2 of 46




         SUFFERN PARTNERS LLC and NORTH 14TH STREET REALTY ASSOCIATES LLC,
                       collectively, as mortgagor (collectively, Borrower)
                                                      to
                             CPIF LENDING, LLC, as mortgagee (Lender)


     AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF LEASES
              AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING


                             Dated:           As of September 6, 2017

                             Location:        Novartis Phannaceutical Campus
                                              25 Old Mill Road
                                              Suffern, New York 10901
                                              Section: 55.22, Block 1, Lot 1

                             and:             19 Hemion Road
                                              Montebello; New York 10901
                                              Section: 55.6, Block 1, Lot 1

                             and:             Route 59
                                              Suffern, New York 10901
                                              Section: S5.37, Block 1, Lot 31

                             County:          Rockland

                             Location:        200 North 14th Street a/k/a 2 Berry Street
                                              Brooklyn, New York 11249
                                              Block 2279, Lot 15

                             and:             4-6 Berry Street
                                              Brooklyn, New York 11249
                                              Block 2279, Lot 24

                             County:          Kings
                                       PREPARED BY AND UPON
                                      RECORDATION RETURN TO:
                                           CASSIN & CASSIN LLP
                                        711 Third Avenue, 20th Floor
                                        New York, New York 10017
                                      Attention: Recording Department

   Tms MORTGAGE DOES NOT ENCUMBER REAL PROPERTY PRINCIPALLY IMPROVED
   OR TO BE IMPROVED BY ONE OR MORE STRUCTURES CONTAINING IN THE
   AGGREGATE NOT MORE THAN SIX (6) RESIDENTIAL DWELLING UNITS HAVING
   THEIR OWN SEPARATE COOKING FACILITIES.
   {01312538;4}
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                    Exhibit CPIFs
                                       mortgage Pg 3 of 46




   AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF LEASES
            AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING

           nns AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF
   LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE Fll.,ING (as the same may be
   amended, modified, supplemented, extended and spread from time to time, this "Mortgage") is made as
   of September 6, 2017, by SUFFERN PARTNERS LLC, a New York limited liability company
   ("Rockland County Borrower"), having an address at 202 Grandview Avenue, Monsey, New York
   10950 and NORTH 14TH STREET REALTY ASSOCIATES LLC, a New York limited liability
   company ("Kings County Borrower"), having an address at 202 Grandview Avenue, Monsey, New
   York 10950 (Rockland County Borrower and Kings County Borrower, jointly and severally, as co-
   borrowers, individually and collectively (as the context may require), and together with their permitted
   successors and assigns shall hereinafter be referred to as "Borrower" or "Borrowers"), collectively, as
   mortgagor, for the benefit of CPIF LENDING, LLC, a Washington limited liability company
   ("Lender''), as mortgagee, whose mailing address is 1910 Fairview Avenue East, Suite 200, Seattle,
   Washington 98102.

                                            WITNESS ETH:

           WHEREAS, this Mortgage is given to secure a loan (the "Loan") in the principal sum of
   .$33,000,000.00 pursuant to that certain Loan Agreement dated as of the date hereof between
   Borrowers and Lender (as the same may be amended, restated, replaced, supplemented or otherwise
   modified from time to time, the "Loan Agreement") and evidenced by that certain Amended,
   Restated and Consolidated Promissory Note dated the date hereof made by Borrowers, jointly and
   severally, to Lender (such Note, together with all extensions, renewals, replacements, restatements or
   modifications thereof being hereinafter referred to as the "Note");

          WHEREAS, Lender is the holder of the mortgages listed on Schedule A-I annexed hereto
   and made a part hereof (the "Existing Rockland County Mortgages") and the notes (the "Existing
   Rocldand County Notes'') secured thereby which are listed on Schedule B-1 annexed hereto and
   made a part hereof and that there are no offsets, setoffs or counterclaims against payment of said
   amounts due under the Existing Rockland County Notes;

           WHEREAS, Lender is the holder of the mortgages listed on Schedule A-2 annexed hereto
   and made a part hereof (the "Existing Kings County Mortgages"; together with the Existing
   Rockland County Mortgages shall individually and collectively (as the context may require) be
   referred to as the "Existing Mortgages") and the notes (the "Existing Kings County Notes"; together
   with the Existing Rockland County Notes shall individually and collectively (as the context may
   require) be referred to as the "Existing Notes'') secured thereby which are listed on Schedule B-2
   annexed hereto and made a part hereof and that there are no offsets, setoffs or counterclaims against
   payment of said amounts due under the Existing Kings County Notes;

           WHEREAS, the Existing Notes were combined, consolidated and restated by the Note given
   by Borrowers to Lender simultaneously herewith in evidence of the Loan, with interest from the date
   hereof at the rates set forth in the Note, such interest and the principal amount thereof to be payable in
   accordance with the terms and conditions provided in the Note and Loan Agreement;

   {01312538;4}
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                        mortgage Pg 4 of 46




            WHEREAS, Borrowers desire to secure the payment of the Debt and the performance of all
   of their obligations under the Note, the Loan Agreement and the other Loan Documents; and

           WHEREAS, Borrowers and Lender desire (a) to combine, consolidate and modify the liens of
   the Existing Mortgages, so as to create solely one lien covering the Property (as hereinafter defined),
   and (b) to restate the terms and conditions of the Existing Mortgages in theit entirety in the manner
   hereinafter set forth;

            WHEREAS, this Mortgage is given pursuant to the Loan Agreement and Note, and payment,
   fulfillment, and performance by Borrowers of their obligations thereunder and under the other Loan
   Documents are secured hereby, and each and every term and provision of the Loan Agreement, the
   Note, and that certain Assignment of Leases and Rents of even date herewith made by Borrowers in
   favor of Lender delivered in connection with this Mortgage (as the same may be amended, restated,
   replaced, supplemented or otherwise modified from time to time, the "Assignment of Leases"),
   including the rights, remedies, obligations, covenants, conditions, agreements, indemnities,
   representations and warranties of the parties therein, are hereby incorporated by reference herein as
   though set forth in full and shall be considered a part of this Mortgage (the Loan Agreement, the Note,
   this Mortgage, the Assignment of Leases and all other documents evidencing or securing or otherwise
   setting out conditions, covenants, representations and/or remedies in favor of the Lender in connection
   with the funding of the Debt (including all additional mortgages, deeds of trust, deeds to secure debt
   and assignments of leases and rents) or executed or delivered in connection therewith; are hereinafter
   referred to collectively as the "Loan Documents").

           NOW THEREFORE, in consideration of the making of the Loan and other good and
   valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, Borrower
   hereby agrees, covenants, represents and warrants with and to Lender as follows:

            The Existing Mortgages are hereby consolidated, modified and restated in their entirety, and
   the liens of the Existing Mortgages, as so consolidated are hereby amended, modified and restated so
   that all of the terms and conditions contained in this Mortgage shall supersede and control the tenns
   and conditions of the Existing Mortgages (it being agreed that the execution of this Mortgage shall not
   impair the lien created by the Existing Mortgages) and that together they shall hereafter constitute but
   one mortgage and one lien represented by this Mortgage securing the amount of the Loan plus interest,
   and creating a single lien on the Property. Borrowers hereby assume all of the obligations and
   agreements of the Existing Mortgages and the notes or bonds secured thereby.

           This Security Instrument does not extinguish the outstanding indebtedness evidenced by the
   Existing Notes or discharge or release the Existing Mortgages securing the indebtedness of the
   Existing Notes or any other security, and the parties do not intend this Mortgage to be a substitution or
   novation of the original indebtedness or instruments securing the same.

              Each Borrower hereby irrevocably mortgages, grants, transfers, conveys and assigns to Lender,
   with power of sale for the benefit and security of Lender, all of Borrowers' present and future estate, right,
   title, claim, and interest, either in law or in equity, in and to the following property ("Property"):

            (a)       The real property ("Realty") described in Exhibit A, and all existing and future rights to
   the alleys, streets and roads adjoining or abutting the Realty;
   {O 1312538;4}
                                                         3
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                        mortgage Pg 5 of 46




           (b)      All present and future easements, access, air and development rights, minerals and oil,
   gas and other hydrocarbon substances, royalties, water, water rights and water stock, and all other rights,
   hereditaments, privileges, pennits, licenses, franchises and appurtenances belonging or in any way
   appertaining to the Realty;

          (c)    All present and future buildings, improvements and tenements located on the Realty
   ("Improvements");

            (d)      All present and future fixtures and articles of property attached to, or used or adapted for
   use in the ownership, development, operation or maintenance of the Realty and Improvements (whether
   such items are leased, owned, or subject to any title-retaining or security instrument), including without
   limitation all heating, cooling, air-conditioning, ventilating, refrigerating, plumbing, generating, power,
   lighting, laundry, maintenance, incinerating, lifting, cleaning, fire prevention and extinguishing, security
   and access control, cooking, gas, electric and communication fixtures, equipment and apparatus; all
   engines, motors, conduits, pipes, pumps, tanks, ducts, compressors, boilers, water heaters and furnaces; all
   ranges, stoves, disposers, refrigerators and other appliances; all escalators and elevators, baths, sinks,
   cabinets, partitions, mantels, built-in mirrors, window shades, blinds, screens, awnings, stonn doors,
   windows and sash; all carpeting, underpadding, floor covering, panelling, and draperies; and all shrubbery
   and plants. All such items shall be deemed part of the Realty and not severable wholly or in part without
   material injury to the freehold;

           (e)     All present and future rents, revenues, issues, profits and income from the Realty or the
   Improvements, and all present and future leases and other agreements for the occupancy or use of all or
   any part of the Realty and Improvements, including without limitation all cash or security deposits,
   advance rentals and deposits or payments of similar nature, and all guarantees of tenants' or occupants'
   performance under such leases and agreements;

           (f)     All present and future tangible personal property ("Personal Property") used in·
   connection with the ownership, development, operation or maintenance of the Realty and Improvements,
   including without limitation all furniture, furnishings, equipment, and supplies;

            (g)      All present and future intangible personal property used in connection with the
   ownership, development, operation or maintenance of the Realty, Improvements, and Personal Property,
   including without limitation, all pennits, licenses and franchises, contract rights (including without
   limitation architectural~ engineering, consulting, and management contracts), accounts receivable, escrow
   accounts, insurance policies, deposits, instruments, documents of title, general intangibles, business
   records and the exclusive right to the use of trade names;

           (h)      All present and future materials, supplies, and other goods, wherever located, whether in
   the possession of Borrower, warehouseman, bailee, or any other person, purchased for use in the
   construction, operation or furnishing of the Improvements, together with all documents, contract rights,
   and general intangibles relating thereto;

           (i)     All present or future site plans, plats, architectural plans and specifications, work
   drawings, surveys, engineering reports, test borings, market surveys, and other work products relating to
   the Realty and Improvements;

   {01312S38;4}
                                                        4
19-08243-rdd       Doc 13-7          Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                          mortgage Pg 6 of 46




            G)       All present or future agreements relating to any of the Property, construction contracts
   relating to the Improvements, together with all performance, payment, completion or other surety bonds in
   connection with or related to any such construction contracts which are transferable by Borrower;

           (k)       All present and future contracts and policies of insurance which insure any of the Realty,
   buildings, structures or improvements on the Realty, or any fixtures or personal property thereon, against
   casualty and theft, and all monies and proceeds and rights thereto which may become payable by virtue of
   any insurance contracts or policies and all condemnation awards with respect to any taking or exercise of
   eminent domain by any governmental authority with _!espect to all or any portion of the Property;

            (I)        Any good faith deposit or other deposit paid to any potential lender on the Property; and

            (m)        All products and proceeds of the foregoing.

           The following obligations are secured by this Mortgage (collectively the "Secured
   Obligations"):

                   i.       Payment of the sum of THIRTY-THREE MILLION AND NO/100
   DOLLARS ($33,000,000.00), or so much thereof as may be advanced, with interest thereon, according to
   the terms and provisions of that certain Amended, Restated and Consolidated Promissory Note dated as of
   the date hereof and given by Borrowers, jointly and severally, to the order of Lender (as the same may be
   renewed, modified, amended, supplemented and extended from time to time, the "Note").

                   ii.       Payment of all sums advanced to protect the security of this Mortgage, together
   with interest thereon as herein provided;

              m.        Payment of all other sums which are or which may become owing under the
   "Loan Documents" (defined below) or which may be advanced by Lender pursuant to the Loan
   Documents;

              iv.         The performance of the covenants and agreements of Borrower contained in the
   Loan Documents (as defined below); and

                  v.           Performance of all of Borrower's other obligations under the Loan Documents.

           For purposes of this Mortgage, (x) the term "Loan Documents" means the Note, this Mortgage,
  that certain Loan Agreement, dated as of the date hereof and entered into between Borrowers and Lender
  (as the same may be modified, amended, supplemented and extended from time to time, the "Loan
  Agreement"), that certain Assignment of Leases and Rents, dated as of the date hereof and entered into
  between Borrowers and Lender (as the same may be modified, amended, supplemented and extended
  from time to time, the "Assignment of Leases"), that certain Pledge and Security Agreement whereby the
  members of each Borrower pledge a total of 100% of their direct equity interei;;ts in each Borrower to
  Lender as additional collateral for the Loan and all other amounts due by Borrower pursuant to the
  terms set forth in the Loan Documents (each such member, a "Pledgor") for the benefit of Lender (the
  "Pledge Agreement'') and all other documents and instruments securing and/or evidencing the Loan
  (except the following documents shall not be considered Loan Documents for purposes hereof, (i) the
  Environmental Indemnity made by Goldie Reisman (the "Guarantor") and Borrowers for the benefit of
   {01312538;4}
                                                           s
19-08243-rdd        Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                       Exhibit CPIFs
                                        mortgage Pg 7 of 46




   Lender (the "Environmental Indemnity"), (ii) the Guaranty Agreement made by Guarantor for the
   benefit of Lender (the "Guaranty Agreement"), and (iii) the Payment and Carry Guaranty Agreement
   given by Guarantor for the benefit of Lender (the "Payment Guaranty"), and any and all modifications,
   extensions, renewals a.v.d replacements thereof, and (y) the tenn "Transaction Documents" means the
   Loan Documents together with the Environmental Indemnity, the Guaranty Agreement, and the Payment
   Guaranty, and any and all modifications, extensions, renewals and replacements thereof.

             Notwithstanding anything to the contrary expressed or implied in this Mortgage or in any other
   Transaction Document, in no event shall the Secured Obligations be deemed to include, or any assignment
   of, lien upon or security interest in any real property or estate for years therein made or created pursuant to
   this Mortgage or any other Transaction Document be deemed to secure, (a) any debts, liabilities or
   obligations of any kind on the part of any lndemnitor pursuant to the Environmental Indemnity or (b) any
   debts, liabilities or obligations of any kind on the part of any guarantor or other surety (including, but not
   limited to, any ·Guarantor or any Pledgor) pursuant to any guaranty or other suretyship obligation
   (including, but not limited to, any of the Guaranty Agreement, the Payment Guaranty or the Pledge
   Agreement). This paragraph is sometimes referred to in one or more of the Transaction Documents as the
   "Carve-Out Provision."

        BORROWER HEREBY REPRESENTS, WARRANTS, COVENANTS AND AGREES AS
   FOLLOWS:

            SECTION 1.       TITLE AND USE.

           1.1       Warranty of Title. Each Borrower covenants and agrees that: (i) Borrower is lawfully
   seized of the estate hereby conveyed and has full right and power to grant, mortgage, convey and assign
   the Property, (ii) the Property is free from liens, encumbrances, exceptions and other charges of any kind
   whatsoever, except for the exceptions listed in Lender's title insurance policy insuring this Mortgage or
   exceptions otherwise approved in writing by Lender (each a "Permitted Exceptions"), (iii) no other liens
   or encumbrances, whether superior or inferior to this Mortgage, shall be created or suffered to be created
   by Borrower without the prior written consent of Lender, (iv) no default on the part of Borrower or any
   other person exists under any of the Permitted Exceptions and all of the Permitted Exceptions are in full
   force and effect and in good standing, without modification, (v) none of the Pennitted Exceptions will be
   modified by Borrower without Lender's prior written consent, (vi) Borrower shall fully comply with all
   the terms of the Permitted Exceptions and shall deliver to Lender a copy of all notices delivered in
   connection with the Permitted Exceptions, (vii) Lender has the right to contact the other parties to the
   Permitted Exceptions to confinn the status thereof, and Borrower from time to time shall, at the request of
   Lender, request of such parties a certificate confinning such infonnation regarding the Pennitted
   Exceptions as Lender may request, and (viii) Borrower shall forever warrant and defend the Property unto
   Lender against all claims and demands of any other person whatsoever, subject only to non-delinquent
   taxes and assessments and the Permitted Exceptions. In the event any action or proceeding is commenced
   that questions Borrower's title or the interest of Lender under this Mortgage, Borrower shall defend the
   action and hold Lender hannless at Borrower's expense. Borrower may be the nominal party in such
   proceeding, but Lender shall be entitled to participate and be represented in the proceeding by counsel of
   Lender's choice, and Borrower shall deliver, or cause to be delivered, to Lender such instruments as
   Lender may request from time to time to perinit such participation.


   {01312538;4}
                                                         6
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                        mortgage Pg 8 of 46




            1.2      Non-Agricultural Use; Commercial Loan. .Each Borrower represents and warrants to
   the Lender that none of the Property is presently, or will be during the tenn of the Loan, used for
   agricultural or farming purposes. The Loan secured by this Mortgage is a commercial loan for the
   acquisition of the Property.

            1.3    Hazardous Materials. Each Borrower has made certain representations, warranties and
   covenants regarding hazardous materials and environmental matters in the Environmental Indemnity, and
   Borrower shall comply with the aforesaid covenants regarding hazardous materials and environmental
   matters.

            SECTION 2.      BORROWER'S COVENANTS.

           2.1      Payment and Performance of Secured Obligations. Borrowers shall pay when due all
   sums which are now or which may become owing under the Note and the Loan Agreement, and shall pay
   and perform all other Secured Obligations in accordance with their terms.

            2.2     Payment of Taxes, Utilities, Liens and Charges~

                    (a)      Tax.es and Assessments. Except as the same may otherwise be paid pursuant to
   Section 3, Borrower shall pay directly to the payee thereof when due all Taxes (as defined in the Loan
   Agreement) and assessments (including without limitation, non-governmental· levies or assessments such
   as maintenance charges, owner association dues or charges, or fees, levies or charges resulting from
   covenants, conditions or restrictions) levied, assessed or charged against or with respect to the Property or
   this Mortgage. Upon request, Borrower shall promptly furnish to Lender all notices of amounts due under
   this paragraph and all receipts evidencing such payments.

                    (b)      Utilities. Borrower shall pay when due all utility charges and assessments for ·
   services furnished to the Property.

                    (c)     Labor and Materials. Borrower shall pay when due the claims of all persons
   supplying labor or materials to or in connection with the Property.

                    (d)     Liens and Charges. Borrower shall promptly discharge any lien, encumbrance,
   or other charge, whether superior or inferior to this Mortgage, which may be claimed against the Property.

                    (e)     Tax.es. Assessments and Other Charges Imposed on Lender. If, at any time after
   the date of this Mortgage, any law is enacted or changed (including any interpretation thereof) which
   subjects Lender to any increase in any tax (except federal, state or local income taxes), assessments, or
   other charge, in any form measured by or based on any portion of the indebtedness secured by this
   Mortgage, Borrower shall pay such increased amount to Lender on demand; provided that if any such
   payment would be unlawful, Lender may declare all accrued interest and the entire principal balance of
   the Note immediately due and payable, in which case no prepayment premium pursuant to Section 3 of
   the Note shall be payable.

                    (f)    Right to Contest. Notwithstanding anything set forth in this Section 2.2, so long
   as no Event of Default shall occur hereunder, Borrower shall have the right to contest the amount or
   validity in whole or in part of any Taxes, lien, encumbrance or other charge against the Property by
   {01312538;4}
                                                        7
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                        mortgage Pg 9 of 46




   appropriate administrative or judicial proceedings conducted in good faith and with due diligence, in
   which event Borrower, upon written notice to Lender, may defer payment of any such Taxes, lien,
   encumbrance or other charge, so long as (i) Borrower shall have provided Lender with evidence
   satisfactory to Lender that such proceedings shall operate to prevent the sale of the Property or any portion
   thereof, or the imposition of any penalties on Borrower or the Property; (ii) neither the Property nor any
   part thereof will, by reason of such postponement or defennent, be in danger of being forfeited or lost; (iii)
   before the date such Taxes, lien, encumbrance or other charge becomes delinquent, Borrower shall
   provide Lender with such security as Lender may reasonably require to insure payment thereof and
   prevent any forfeiture or loss of the Property or any part thereof; and (iv) on a final determination of such
   contest, which is not appealable or is not being appealed, Borrower shall pay the amount of the Taxes,
   lien, encumbrance or other charge if and when due, and prior to the imposition of any penalties or
   delinquent interest.

            l.3     Insurance.

                    (a)       Coverages Required. Borrowers shall keep the following insurance coverages in
   effect with respect to the Property:

                              (1)    An "All-Risk" hazard insurance policy on the Property, which during
    the construction of the Improvements, if applicable, shall be in a Builder's All-Risk Form. Such
    insurance shall name Lender as loss payee on a Form 438-BFU or acceptable equivalent attached to the
    policy, shall be in an amount not less than one hundred percent (100%) of the full replacement cost of the
    Improvements and any other improvements on the Property, and shall contain such endorsements and
    coverages as Lender may reasonably require. In addition, no deductible payable under the foregoing
    policy shall exceed $25,000.00.

                            (2)    A flood insurance policy in the maximum amount available, as required
    by the Flood Disaster Protection Act of 1973, if the Property is located in an area designated by the
    United States Department of Housing and Urban Development as a special flood hazard area (Flood
    Zone A or V). The policy shall name Lender as loss payee on a Form 438-BFU or acceptable equivalent
    attached to the policy.

                             (3)    A commercial general liability insurance on an Occurrence Based policy
    with respect to the Property insuring against claims of bodily injury, death or property damage
    (combined single limit fonn), in an amount not less than One Million Dollars ($1,000,000.00) per
    occurrence and Two Million Dollars ($2,000,000.00) in the aggregate, naming Lender as an additional
    insured, plus umbrella or excess liability coverage in an amount not less than Twenty Million Dollars
    ($20,000,000). If this insurance policy covers multiple locations the general aggregate limit must apply
    per location.

                              (4)   Insurance against such similar or other hazards, casualties, liabilities and
    contingencies, in such forms and amounts, as Lender may from time to time reasonably require.

                              (5)    Loss of rental value insurance and/or business interruption insurance,
    as follows: If all or any portion of the Property is rented or leased, loss of rental value insurance in an
    amount equal to twelve (12) months' aggregate gross rents from the Property as is so occupied. If all
    or any portion of the Property is occupied by Borrower, business interruption insurance in an amount
   {01312S38;4}
                                                         8
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                    Exhibit CPIFs
                                       mortgage Pg 10 of 46




   equal to tweive (12) months' net income from such portion of the Property as is so occupied. The
   amount(s) of such coverage(s) shall be subject to adjustment, from time to time at Lender's request,
   to reflect changes in the rental and/or income levels during the term of the Loan.

                           (6)    An environmental liability insurance policy (the "Environmental
   Insurance Policy'') issued by Beazley Insurance with a $25,000,000.00 loss limit and a $100,000.00
   deductible covering the period from the Closing Date to and including the first anniversary of the
   Closing Date. Borrower shall renew the Environmental Insurance Policy each year during the term of
   the Loan at least ten (10) business days prior to the expiration of such Environmental Insurance
   Policy.

   Any blanket insurance Policy shall be subject to Lender approval and shall otherwise provide the
   same protection as would a separate insurance policy insuring only the Property in compliance with
   the provisions of this Section 2.3 (any such blanket policy, an "Acceptable Blanket Policy''). To the
   extent that the insurance policies set forth in this Section 2.3 are maintained pursuant to an
   Acceptable Blanket Policy that covers more than one location within a one thousand foot radius of
   the Property (the "Radius"), the limits of such Acceptable Blanket Policy must be sufficient to
   maintain coverages as set forth in Section 2.3(a) for the Property and any and all other locations
   combined within the Radius that are covered by such blanket policy calculated on a total insured
   value basis.

                   (b)      Policies. Each insurance policy will be issued by a company and in a form
  reasonably acceptable to Lender. All insurance shall be written on policies with an AM Best rating of at
  least A-, VII or better. All required policies will provide for at least thirty (30) days' written notice to
  Lender prior to the effective date of any cancellation or material amendment, which term shall include any
  reduction in the scope or limits of coverage, except ten (10) days prior notice of cancellation for non-
  payment of premiums. Borrower shall :furnish to Lender (i) within five days of request from Lender, the
  original of each required insurance policy, or (ii) a certified copy thereof together with a certificate of
  insurance setting forth the coverage, the limits of liability, the canier, the policy number and the
  expiration date. As security for the Secured Obligations, Borrower hereby assigns to Lender all required
  insurance policies (to the extent assignable), together with all proceeds thereof, rights thereto and all
  unearned premiums returnable upon cancellation; provided, however, Lender acknowledges and agrees
  that any proceeds from the commercial general liability insurance policy shall be utilized to solely pay the
  claims under such insurance policy, and need not be paid directly to Lender.                         ·

                   (c)      Payment; Renewals. Borrower shall promptly furnish to Lender all renewal
  notices relating to insurance policies. Except as the same may otherwise be paid under Section 3,
  Borrower shall pay all premiums on insurance policies directly to the canier. At least fifteen (15) days
  prior to the expiration date of each such policy, Borrower shall furnish to Lender a renewal policy in a
  form acceptable to Lender, together with evidence that the renewal premium has been paid.

                   (d)     ,Am>lication of Insurance Proceeds. Any proceeds received by Lender in
  connection with the Property shall be deposited in an interest-bearing account with interest accruing for
  the benefit of Borrower. In the event of any loss, Borrower shall give prompt written notice thereof to the
  insurance canier and Lender. Subject to the terms set forth in the Loan Agreement, Borrower hereby
  authorizes Lender as Borrower's attorney-in-fact to make proof of loss, to adjust and compromise any
  claim, to commence, appear in and prosecute, in Lender's or Borrower's name, any action relating to any
  {01312538;4}
                                                       9
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                        mortgage Pg 11 of 46




  claim, and to collect and receive insurance proceeds; provided, however, that Lender shall have no
  obligation to do so. Lender shall apply any insurance proceeds received by it hereunder first to the
  payment of the costs and expenses incurred in the collection of the proceeds and then, other than proceeds
  from the commercial general liability insurance policy, in its absolute discretion and without regard to the
  adequacy of its security, to:

                            (1)    The payment of the Secured Obligations, whether then due and payable
    or not. Any such application of proceeds to principal on the Note shall be without imposition of any
    prepayment fee otherwise payable under the Note, but shall not extend or postpone the due dates of the
    installment payments under the Note, or change the amounts thereof; or

                             (2)     The reimbursement of Borrower, under Lender's prescribed
    disbursement control procedures, for the cost of restoration or repair of the Property. Lender may, at its
    option, condition the reimbursement on Lender's approval of the plans and specifications of the
    reconstruction, contractor's cost estimates, architect's certificates, waivers of liens, sworn statements of
    mechanics and materialmen, and such other evidence of costs, percentage completion of construction,
    application of payments and satisfaction of liens as Lender may reasonably require.

          Except to the extent that insurance proceeds are applied to payment of the Secured Obligations,
  nothing herein contained shall be deemed to excuse Borrower from restoring, repairing or maintaining the
  Property as provided in Section 2.4, regardless of whether or not there are insurance proceeds available or
  whether any such proceeds are sufficient in amount

                    (e)      Transfer of Title. If the Property is sold pursuant to Section 7 or if Lender
  otherwise acquires title to the Property, Lender shall have all of the right, title and interest of Borrower in
  and to any insurance policies (other than the Acceptable Blanket Policy with respect to commercial
  general liability coverage) and unearned premiums thereon and in and to the proceeds resulting from any
  damage to the Property prior to such sale or acquisition.

            2.4     Preservation and Maintenance of Property; Right of Entry.

                    (a)      Preservation and Maintenance. Borrowers shall (i) not commit or suffer any
  waste or permit any impairment or deterioration of the Property, (ii) not abandon the Property, (iii) restore
  or repair promptly and in a good and workmanlike manner all or any part of the Property to the equivalent
  of its original condition, or such other condition as Lender may reasonably approve in writing, in the event
  of any damage, injury or loss thereto, whether or not insurance proceeds are available to cover in whole or
  in part the costs of such restoration or repair, (iv) keep the Property, including Improvements, fixtures,
  equipment, machinery and appliances thereon, in good condition and repair and shall replace fixtures,
  equipment, machinery and appliances of the Property when necessary to keep such items in good
  condition and repair, and (v) generally operate and maintain the Property in a commercially reasonable
  manner.

                  (b)      Alterations. None of the Improvements shall be structurally altered, removed or
  demolished, in whole or in part, without Lender's prior written consent, nor shall any fixture or chattel
  covered by this Mortgage and adapted to the use and enjoyment of the Property be removed at any time
  without like consent unless actually replaced by an article of equal suitability which is owned by
  Borrower free and clear of any lien or security interest.
   {01312538;4}
                                                        10
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                        mortgage Pg 12 of 46




                     (c)      Right ofEntry. Lender is hereby authorized to enter the Property, including the
   interior of any structures, at reasonable times and after at least twenty-four (24) hours prior written notice
   (except in the event of an emergency in which case no prior notice is required, or as otherwise permitted
   by Borrower) for the purpose of inspecting the Property to determine Borrower's compliance with this
   paragraph.

              2.5      Parking. If any part of the automobile parking areas included within the Property is
   taken by condemnation, and before the parking areas are diminished for any other reason, Borrower shall
   take all actions as are necessary to provide parking facilities in kind, size and location to comply with all
   governmental zoning and other regulations and all leases. Before making any contract for substitute
   parking facilities, Borrower shall furnish to Lender satisfactory assurance of completion thereof free of
   liens and in conformity with all government zoning and other regulations. This Mortgage shall constitute
   a first lien on all such substitute parking facilities.

           2.6      Use of Property. Borrower shall comply with all laws, o~dinances, regulations and
  requirements of any governmental body, and all other covenants, conditions and restrictions applicable to
  the Property, and pay all fees and charges in connection therewith. Unless required by applicable law or
  unless Lender has otherwise agreed in writing, Borrower shall not allow changes in the use for which all
  or any part of the Property was intended at the time this Mortgage was executed without the prior written
  consent of Lender, which consent shall not be unreasonably withheld, conditioned or delayed. Borrower
  shall not initiate or· acquiesce in a change in the zoning classification of the Property without Lender's
  prior written consent.

           2.7     Condemnation. Borrower shall promptly notify Lender of any action or proceeding
  relating to any condemnation or other taking (including without limitation any change iri the grade of the
  Property), whether direct or indirect, of the Property or part thereof or interest therein, and Borrower shall
  appear in and prosecute any such action or proceeding unless otherwise directed by Lender in writing.
  Borrower authorizes Lender, at Lender's option, as attorney-in-fact for Borrower, to commence, appear in
  and prosecute, in Lender's or Borrower's name, any action or proceeding relating to any such
  condemnation or other taking, and to settle or compromise any claim in connection with such
  condemnation or other taking. All awards, payments, damages, direct, consequential and otherwise,
  claims, and proceeds thereof, in connection with any such condemnation or other taking, or for
  conveyances in lieu of condemnation, are hereby assigned to Lender, and all proceeds of any such awards,
  payments, damages or claims shall be paid to Lender. Lender shall apply any such proceeds in the manner
  and upon the terms and conditions set forth in Section 2.3(d) above relating to the application of insurance
  proceeds.

           2.8     Protection of Lender's Security. Borrower shall give notice to Lender of and shall
  appear in and defend any action or proceeding that may affect the Property, the interests of Lender therein,
  or the rights or remedies of Lender under the Loan Documents. If any such action or proceeding is
  commenced, or Borrower fails to perform any obligation under the Loan Documents, Lender may, at its
  option, make any appearances, disburse any sums, make any entries upon the Property, and take any
  actions as may be necessary or desirable to (i) protect or enforce the security of this Mortgage, (ii) remedy
  Borrower's failure to perform its obligations under the Loan Documents (without waiving such default by
  Borrower), or (iii) otherwise protect Lender's interests. Borrower shall pay all losses, damages, fees,
  costs, and expenses incurred by Lender in taking such actions, including without limitation reasonable
  legal fees.
   {01312538;4}
                                                        11
19-08243-rdd        Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                        mortgage Pg 13 of 46



            2.9     Reimbursement of Lender's Expenses. All amounts disbursed by 'Lender pursuant to
   Section 2.8 or any other provision of this Mortgage, with interest thereon, shall be additional indebtedness
   of Borrower secured by this Mortgage. All such amounts shall be immediately due and payable and bear
   interest from the date of disbursement at the lesser of the then applicable interest rate under the Note, or
   the maximum rate permitted by law.

            2.10    Books and Records, Financial Statements. Borrower shall keep and maintain at
   Borrower's address stated above, or such other place as Lender may approve in writing, books of accounts
   and records adequate to reflect correctly the results of the operation of the Property, and copies of all
   written contracts, leases and other instruments which affect the Property. Such books, records, contracts,
   leases and other instruments shall be subject to examination. inspection and copying at any reasonable
   time by Lender upon at least twenty-four (24) hours prior written notice, or as otherwise permitted by
   Borrower. During the tenn of the Loan, Borrower shall provide to Lender, in fonn satisfactory to Lender,
   the financial information required by Lender pursuant to the terms set for the in the Loan Agreement.
   Furthermore, during the term of the Loan (at any time that Lender is not maintaining a reserve for the
   payment of Taxes pursuant to the terms of the Note or pursuant to Section 3.1 below), Borrower shall
   provide to Lender within twenty (20) days after the due date, evidence of the payment of any and all real
   estate taxes due and payable in connection with the Property. The obligations set forth in this Section
   2.10 shall survive and apply until any and all monetary obligations that Borrower, any guarantor or any
   related entity of Borrower or any guarantor owes to Lender, now existing or hereafter arising, whether
   related to the Loan, the Loan Documents or otherwise, have been satisfied in full.

          SECTION 3. RESERVES. Subject to the provisions regarding re1>erves as set forth in the
   Note and the other Loan Documents:

      .     3.1     Deposits. Subject to the tenns set forth in Section 1.2 of the Note, Borrower shall
   deposit on the dates required by Lender a sum equal to (i) the Taxes and special assessments due or to
   become due in connection with the Property, and (ii) the premiums due or to become due on insurance
   policies as may be required under this Mortgage. Lender J:D.aY require Borrower to deposit with Lender, in
   advance, upon not less than thirty (30) days prior written notice, such other sums for other taxes,
   assessments, premiums, charges and impositions in connection with Borrower or the Property as Lender
   reasonably deems necessary to protect Lender's interests ("Other Impositions"). Such sums for Other
   Impositions shall be deposited in a lump sum or in periodic installments, at Lender's option. If required
   by Lender, Borrower shall promptly deliver to Lender all bills and notices with respect to any taxes,
   assessments, premiums and Other Impositions. Lender shall not be required to pay Borrower any interest,
   earnings or profits on any sums deposited with Lender. All sums deposited with Lender under this
  .Section 3.1 are hereby pledged as security for the Secured Obligations.

            3.2      Application of Deposits. All such deposited sums shall be held by Lender and applied
    in such order as Lender elects to pay such Taxes, assessments, premiums and Other Impositions or, upon
    any Event of Default; may be applied in whole or in part, to the Secured Obligations. The arrangement
  . provided for in this Section 3 is solely for the added protection of Lender and entails no responsibility on
    Lender's part beyond the allowing of due credit, without interest, for the sums actually received by it.
    Upon any assignment of this Mortgage by Lender, any funds on hand shall be turned over to the assignee
    and any responsibility of Lender with respect thereto shall terminate. Each transfer of the Property in
    accordance with Section 4 below shall automatically transfer to the transferee all rights of Borrower with

   {01312538;4}
                                                        12
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                        mortgage Pg 14 of 46




   respect to any funds deposited hereunder. Upon payment in full of the Secured Obligations, Lender shall
   promptly refund to Borrower the remaining balance of any deposits then held by Lender.

           3.3      Adjustments to Deposits. If the total deposits held by Lender exceeds the amount
   deemed necessary by Lender to provide for the payment of such Taxes, assessments, premiums and Other
   Impositions, such excess may, provided there is. no Event of Default or any event which would constitute
   an Event of Default if not cured within the time allowed, be credited by Lender on the next due
   installment or installments of such deposits. If at any time the total deposits held by Lender are less than
   the amount deemed reasonably necessary by Lender to provide for the payment of such taxes,
   assessments, premiums and Other Impositions, Borrower shall promptly deposit the deficiency with
   Lender after receipt of written demand from Lender.

            SECTION 4.       RESTRICTIONS ON TRANSFER OR ENCUMBRANCE.

            4.1      Prohibition on Transfer. (a) Subject to the Pennitted Transfers (as hereinafter
   defined) described in clause (b) below, neither the Property nor any part thereof or interest therein shall be
   encumbered, sold (by contract or otherwise), conveyed, pledged, or otherwise transferred by Borrower;
   nor shall .there be any change in (i) the ownership or Control (as such term is defined in the Loan
   Agreement) of any of Borrower's stack if Borrower is a corporation, (ii) the ownership or Control of any
   membership interest if Borrower is a limited liability company, (iii) the ownership or Control of any
   general partnership interest in Borrower if Borrower is a partI;lership, (iv) the ownership or Control of any
   beneficial interest in Borrower if Borrower is not otherwise a natural person or persons, and (v) the
   ownership or control of any stock, any general partnership interest, membership interests or any other
   beneficial interest in any corporation, partnership, limited liability company or other entity that has a
   direct or indirect ownership interest in Borrower. Any such action without Lender's prior written consent
   shall be deemed to increase the risk of Lender, and shall constitute an automatic Event of Default. Lender
   shall be entitled, at its option, to declare immediately due and payable all of the Secured Obligations
   secured by this Mortgage, and exercise any other rights and remedies that it may have under this
   Mortgage or the other Loan Documents. Lender may, in its sole discretion, consent to any such action
   subject to such tenns and conditions as Lender may require, in its sole discretion. In such event Lender
   shall not be required to release the original obligor or any other party liable for the Secured Obligations.

           (b)    Notwithstanding anything to the contrary contained in Section 4. Ha) hereof, the
   following Transfers (so long as any such Transfer satisfies all of the below conditions in this Section
   ~ (each a ''Permitted Transfer'') shall be permitted hereunder:

                     (i)     Provided no Event of Default shall then exist, a transfer of direct or indirect
   interests in Borrower (other than a transfer of Principal 's interest in Borrower or any direct or indirect
   interest in Principal) shall be permitted without Lender's consent provided that:

                            (A)· Borrower and Principal (as defined in the Loan Agreement) shall
   continue to be a Single Purpose Bankruptcy Remote Entity;

                             (B)      such transfer shall not cause the transferee (other than to Guarantor),
   together with its Affiliates, to increase its direct or indirect interest in Borrower to an amount which
   equals or exceeds forty-nine percent (49%);

   {01312538;4}
                                                        13
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                    Exhibit CPIFs
                                       mortgage Pg 15 of 46




                           (C)    (1) after giving effect to such a transfer pursuant to this clause (i),
   Borrower shall continue to be Controlled by Guarantor and (2) such Transfer shall not result in a
   change of the day to day management and operations of the Property, Borrower or Principal; and

                              (D)      if such transfer would cause the transferee (other than Guarantor),
   together· with its Affiliates, to increase its direct or indirect interest in Borrower to an amount which
   equals or exceeds ten percent (10%), (x) such transferee is reasonably approved by Lender and (y)
   Borrower shall provide to Lender thirty (30) days prior written notice thereof.

                     (ii)    provided no Event of Default shall then exist, a transfer of any direct or
   indirect interest in Borrower (other than a Transfer of Principal's interest in Borrower or any direct or
   indirect interest in Principal) related to or in connection with the ·estate planning of such transferor to
   (I) an immediate family member of such interest holder (or to partnerships or limited liability
   companies Controlled solely by on~ or more of such family members) or (2) a trust established for the
   benefit of such immediate family member, provided that:

                            (A)     Borrower shall provide_ to Lender thirty (30) days prior written notice
    thereof;

                          (B)      such Transfer shall not otherwise result in a change of Control of
    Borrower or change of the day to day management and operations of the Property;

       (C)         each of Borrower and Principal shall continue to be a Special Purpose Bankruptcy
    Remote Entity;

                             (D)      if such transfer would cause the transferee (other than Guarantor),
    together with its Affiliates, to increase its direct or indirect interest in Borrower to an amount which
    equals or exceeds ten percent (10%), such transferee is reasonably approved by Lender; and

                     ,     (E)    (1) after giving effect to such a transfer pursuant to this clause (ii),
    Borrower shall continue to be Controlled by Guarantor and (2) such Transfer shall not result in a
    change of the day to day management and operations of the Property, Borrower or Principal.

   In connection with any Pennitted Transfer, to the extent a transferee (other than a passive investor that
   does not Control Borrower; provided, however, Lender in all instances will still be permitted to run
   OFAC and Patriot Act searches on such passive investors which searches shall be reasonably
   satisfactory to Lender) shall own ten percent (10%) or more of the direct or indirect ownership
   interests in Borrower immediately following such transfer (provided such transferee owned less than
   ten percent (10%) of the direct or indirect ownership interests in Borrower as of the Closing Date),
   Borrower shall deliver (and Borrower shall be responsible for any reasonable out of pocket costs and
   expenses in connection therewith), customary searches reasonably requested by Lender in writing
   (including credit, judgment, lien, litigation, bankruptcy, criminal and watch list) reasonably acceptable
   to Lender with respect to such transferee. In addition and except as provided for above in this Section
   ~ in connection with any Permitted Transfer, Principal shall remain the managing member of
   Borrower.

   SECTION 5.      UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.
   {01312538;4}
                                                       14
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                       mortgage Pg 16 of 46




            5.1     Grant to Lender. This Mortgage constitutes a security agreement pursuant to the
   Uniform Commercial Code with respect to (a) any of the Property which, under applicable law, is not real
   property or effectively made part of the real property by the provisions of this Mortgage; and (b) any and
   all other property now or hereafter described on any Uniform Commercial Code Financing Statement
   naming Borrower as Debtor and Lender as Secured Party and affecting property in any way connected
   with the use and enjoyment of the Property (any and all such other property constituting "Property") for
   purposes of this Mortgage. Borrower hereby grants Lender a security interest in all property described in
   clauses (a) and (b) above as security for the Secured Obligations. For purposes of this Mortgage, the term
   "Uni.form Commercial Code" means the Uniform Commercial Code as in effect from time to time in the
   State of New York or, if and to the extent applicable, any other relevant jurisdiction.

            5.2     Fixture Filing. This Mortgage shall also constitute a "fixture filing" for the purposes of
   the Uniform Commercial Code with respect to all of the Property consisting of goods that are or are to
   become "fixtures" (as that term is defined in Section 9102 of the Uniform Commercial Code) related to
   the real property described in this Mortgage, upon being filed for record in the real estate records of the
   county in which such fixtures are or are to be located. With respect to said fixture filing, (a) the name of
   each debtor is Suffern Partners LLC and North 14th Street Realty Associates LLC, (b) the name of the
   secured party is CPIF Lending, LLC, (c) the collateral covered hereby includes goods that are or are to
   become "fixtures" (as that term is defined in Section 9102 of the Uniform Commercial Code) related to
   the real property described in this Mortgage, and (d) the debtor is the record owner of, or otherwise has an
   interest of record in, the real property described in this Mortgage. Information concerning the security
   interest herein granted may be obtained at the addresses of the debtor (Borrower) and the secured party
   (Lender) as set forth in the first paragraph of this Mortgage.

             5.3     Status of Borrower; Financing Statements. Each Borrower's exact legal name is
   correctly set forth on the signature page of this Mortgage. Each Borrower is an organization ofthe
   type specified in the introductory paragraph of this Mortgage. Each Borrower is incorporated in or
   organized under the laws of the state specified in the introductory paragraph of this Mortgage.
   Borrower will not cause or permit any change tor be made in its name, identity or corporate, company
   or partnership structure (including, for this purpose, its jurisdiction of organization) unless the
   Borrower shall have notified Lender in writing of such change at least thirty (30) days prior to the
   effective date of such change, and shall have first taken all action required by Lender for the purpose
   of further perfecting or protecting the lien and security interest of Lender in the Property. Each
   Borrower's principal place of business and chief executive office, and the place where Borrower keeps
   its book and records, including recorded data of .any kind or nature, regardless of the medium of
   recording, including software, writing, plans, specifications and schematics concerning the Property,
   has been for the preceding four months (or less if for the entire existence of Borrower) and will
   continue to be the address of Borrower set forth in the first paragraph of this Mortgage (unless
   Borrower notifies Lender of any change in writing at least thirty (30) days prior to the date of such
   change). If Borrower is an individual, Borrower's principal residence has been for the preceding four
   months and will continue to be the address of the principal residence of Borrower set forth at the end
   of this Mortgage (unless Borrower notifies Lender of any change in writing at least thirty (30) days
   prior to. the date of such change). Rockland County Borrower's organizational identification number,
   if any, assigned by the state of incorporation or organization is 5183694. Kings County Borrower's
   organizational identification number, if any, assigned by the state of incorporation or organization is
   2240110. Each Borrower shall promptly notify Lender of any change of its organizational
   identification number. If Borrower does not now have an organizational identification number and
   {01312S38;4}
                                                       15
19-08243-rdd          Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                       Exhibit CPIFs
                                           mortgage Pg 17 of 46




      later obtains one, Borrower shall promptly notify Lender of such organizational identification number.
      Borrower agrees that Lender may file this Mortgage, or a reproduction thereof, in the real estate records or
-,    other appropriate index, as a financing statement for any of the items specified above as part of the
      Property. Any reproduction of this Mortgage or of any other security agreement or financing statement
      shall be sufficient as a financing statement Borrower hereby authorizes Lender (and Lender's
      representatives and agents) to file financing statements (and amendments thereto) relating to the Property.
      The fonn and substance of any financing statement filed with respect to this Mortgage shall be as Lender,
      in its sole discretion, may determine. Borrower shall pay all costs of filing such financing statements and
      any extensions, continuations, renewals, amendments and releases thereof, and shall pay all costs and
      expenses of any record searches for financing statements which Lender may require.

                5.4      Lender's Rights and Remedies. With respect to the property subject to the foregoing
       security interest, Lender shall have all the rights and remedies (i) of a secured party under the Unifonn
       Commercial Code, and (ii) as provided by law. In exercising its remedies, Lender may proceed against
       the items of real property and any items of personal property separately or together and in any order
       whatsoever, without in any way affecting the availability of Lender's remedies. Upon demand by Lender
       following an Event of Default hereunder, Borrower shall assemble any items of personal property ·and
       make them available to Lender at the Property. Lender shall give Borrower at least five (5) days' prior
       written notice of the time and place of any public sale or other disposition of such Property or of the time
       of or after which any private sale or any other intended disposition is lo be made. Any person pennitted
       by law to purchase at any such sale may do so. Such Property may be sold at any one or more public or
     · private sales as pennitted by applicable law.

           SECTION 6. ASSIGNMENT OF RENTS AND LEASES; LEASES OF PROPERTY;
      APPOINTMENT OF RECEIVER; LENDER IN POSSESSION._

               6.1     Assignment of Rents and Leases. Ali part of the consideration for the Secured
      Obligations, and not as additional security therefor, Borrower hereby absolutely and Uilconditionally
      assigns and transfers to Lender all right, title and interest of Borrower in and to: (a) any and all present and
      future leases, subleases, and other agreements for the occupancy or use of all or any part of the Property,
      and any and all extensions, renewals and replacements thereof ("Leases"); (b) all cash or security
      deposits, advance rentals and deposits of a similar nature under the Leases; (c) any and all guarantees of
      tenants' or occupants' performances under any and all Leases; and (d) all rents, issues, profits and
      revenues (''Rents'1 now due or which may become due or to which Borrower may now or shall hereafter
      become entitled or may demand or claim (including Rents coming due during any redemption period),
      arising or issuing from or out of any and all Leases, including without limitation minimum, additional,
      percentage and deficiency rents and liquidated damages.

               6.2     Collection of Funds. (a) It is intended by Borrower that this Mortgage constitute a
      present, absolute assignment of the Leases, Rents, any lease guaranties and bankruptcy claims, and not
      an assignment for additional security only. Nevertheless, subject to the terms of this Section 6.2,
      Lender grants to Borrower a revocable license to collect, receive, use and enjoy the Rents, as well as
      any sums due under any lease guaranties. Borrower shall hold the Rents, as well as all sums received
      pursuant to any lease guaranty, or a pqrtion thereof sufficient to discharge all current sums due on the
      Secured Obligations, in trust for the benefit of Lender for use in the payment of such sums; provided,
      however, that so long as an Event of Oefault is not then continuing, and Borrower is in compliance
      with its obligations under the LQan Documents, Borrower may make distributions and/or pay
      {01312538;4}
                                                            16
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                    Exhibit CPIFs
                                       mortgage Pg 18 of 46




   dividends pursuant to the express tenns set forth in the applicable organizational documents to its
   partners and members. Upon or at any time after the occurrence of an Event of Default, the license
   granted to Borrower above shall automatically be revoked and Lender shall immediately be entitled to
   possession of all Rents and all sums due under any lease guaranties, whether or not Lender enters upon
   or takes control of the Property. In addition, Lender may, at its option, without waiving any Event of
   Default, without regard to the adequacy of the security for the Secured Obligations, either in person or
   by agent, nominee or attorney, with or without bringing any action or proceeding, or by a receiver
   appointed by a court, dispossess Borrower and its agents and servants from the Property, without
   liability for trespass, damages or otherwise and exclude Borrower and its agents or servants wholly
   therefrom, and take possession of the Property and all books, records and accounts relating thereto,
   and have, hold, manage, lease and operate the Property on such terms and for such period of time as
   Lender may deem proper and, either with or without taking possession of the Property, in its own
   name, demand, sue for or otherwise collect and receive all Rents and all sums due under all lease
   guaranties, including, without limitation, those past due and unpaid (with all such Rents and all sums
   due under any lease guaranties to be deposited with Lender), with full power to make from tinie to
   time all alterations, renovations, repairs or replacements thereto or thereof as Lender may deem
   proper. In addition, upon the occurrence of an Event of Default, Lender, at its option, may (1)
   complete any construction on the Property in such manner and fonn as Lender deems advisable, (2)
   exercise all rights and powers of Borrower, including, without limitation, the right to negotiate,
   execute, cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue for, collect and
   receive all Rents from the Property and all sums due under any lease guaranties (with all such Rents
   and all sums .due under any lease guaranties to be deposited with Lender), and/or (3) either (i) require
   Borrower to pay monthly in advance to Lender or to any receiver appointed to collect the Rents the
   fair and reasonable rental value for the use and occupancy of such part of the Property as may be in the
   possession of Borrower, or (ii) require Borrower to vacate and surrender possession of the Property to
   Lender or to such receiver and, in default thereof, Borrower may be evicted by sumniary proceedings
   or otherwise. The provisions set forth in this Section 6.2 shall be in all instances subject to the rights
   of tenants under their respective executed Leases.                                                 ·

            (b)      Pursuant to the terms of the DACA (as defined in the Loan Agreement), Lender shall
   immediately be entitled to possession of all Rents from the Property as the same become due and payable,
   including without limitation Rents then due and unpaid. Borrower hereby expressly authorizes and directs
   all present and future tenants of the Property to pay any and all Rents due Borrower pursuant to the Leases
   directly to Lender or such nominee as Lender may designate. Borrower agrees any tenants who make
   payments directly to Lender or its designee after receipt of such a notice are hereby expressly relieved of
   any and all duty, liability or obligation to Borrower in respect of all payments so made. Lender may
   exercise, in Lender's or Borrower's name, all rights and remedies available to Borrower with respect to
   collection of Rents. Nothing herein contained shall be construed as obligating Lender to perform any of
   Borrower's obligations under any of the Leases. To the extent that any Rents are delivered to Borrower,
   all such Rents shall be held by Borrower as trustee for the benefit of Lender only.

              6.3      Borrower,s Representations and Warranties. Borrower hereby represents. and
   warrants to Lender that Borrower has not executed and will not execute any other assignment of said
   Leases or Rents, that Borrower has not performed and will not perform any acts and has not executed and
   will not execute any instrument which would prevent Lender from exercising its rights under this Section
   .§., and that at the time of execution of this Mortgage there has been no anticipation or prepayment of any
   of the Rents of the Property for more than one (1) month prior to the due dates thereof. Borrower shall
   {01312S38;4}
                                                       17
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                        mortgage Pg 19 of 46




   execute and deliver to Lender such further assignments of Rents and Leases of the Property as Lender
   may from time to time reasonably request.

            6.4      Leases of the Property, Borrower shall comply with and observe Borrower's
   obligations as landlord under all Leases and will do all that is necessary to preserve all Leases in force and
   free from any right of counterclaim, defense or set off. Borrower shall furnish Lender with executed
   copies of all Leases now existing or hereafter made and all Leases hereafter entered into will be on a form
   and in substance satisfactory to Lender, in its sole discretion. At such time as Borrower intends to enter
   into a new Lease, Borrower shall submit the prospective Lease to Lender for its review and approval; such
   approval, or Lender's disapproval with respect to any specific terms, shall be provided to Borrower within
   ten (10) business days following the date on which any prospective Lease is submitted to Lender. If
   Lender has not responded within ten (10) business days of Borrower's request for approval, Lender's
   approval will be deemed given in accordance with and pursuant to, the terms set forth in the Loan
   Agreement. All commercial Leases will specifically provide that the tenant attorns to any person
   succeeding to the interest of Borrower upon any foreclosure of this Mortgage or conveyance in lieu
   thereof, provided that Lender does not disturb the tenant's rights under the Lease so long as the tenant is
   not in default thereunder; such attornrnent shall be in such form as Lender may approve and shall provide
   that the tenant shall not have the right of set off or, defense to payment of rents for any event or act that
   occurred prior to such successor obtaining title to Borrower's interest except to the extent such event or
   act is continuing at the time such successor obtains such title. The tenant shall also agree to execute such
   further evidences of attornment within ten (10) days of Lender's request. Without Lender's written
   consent, Borrower shall not (i) collect or accept payment of any Rents more than one (1) month prior to
   the due dates thereof; (ii) modify or surrender any Lease; (iii) modify the obligations of any tenant or
   other occupant of the Property under any Lease; or (iv) request or consent to the subordination of any
   commercial Lease to any lien subordinate to this Mortgage. Borrower shall have the right to terminate
   Leases at the Property.

             6.S     Lender in Possession; Appointment of Receiver. Upon any Event of Default
                                                        a
   hereunder, Lender may, in person, by agent or by court-appointed receiver, regardless of the adequacy
   of Lender's security, enter upon and take and maintain full control of the Property in order to perform all
   acts necessary and appropriate for the operation and maintenance thereof in the same manner and to the
   same extent as Borrower could do the same, including without limitation the execution, enforcement,
   cancellation and modification of Leases, the collection of all Rents of the Property, the removal and
   eviction of tenants and other occupants, the making of alterations and repairs to the Property, and the
   execution and termination of contracts providing for management or maintenance of the Property, all on
   such tenns as are deemed best by Lender to protect the security of this Mortgage. From and after the
   occurrence of any such Event of Default, if any owner of the Property shall occupy the Property or part
   thereof such owner shall pay to Lender in advance on the first day of each month a reasonable rental for
   the space so occupied, and upon failure so to do Lender shall be entitled to remove such owner from the
   Property by any appropriate action or proceedings. Following an Event of Default hereunder, Lender
   shall be entitled (regardless of the adequacy of Lender's security) to the appointment of such receiver,
   Borrower hereby consenting to the appointment of such receiver. Said receiver may serve without bond
   and, if permitted by law, may be Lender or an employee of Lender. The receiver shall have, in addition to
   all the rights and powers permitted under applicable law, all the rights and powers granted to Lender in
   this Section 6. Lender or the receiver shall be entitled to receive a reasonable fee for so managing the
   Property.

   {01312538;4}
                                                        18
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                        mortgage Pg 20 of 46




            6.6      Application of Rents. All Rents collected by Lender shall be applied first to the costs, if
   any, of taking control of and managing the Property and collecting the Rents, including without limitation
   reasonable attorneys' fees, receiver's fees, premiums on receiver's bonds, costs of maintenance and
   repairs to the Property, premiums on insurance policies, taxes, assessments and other charges on the
   Property, and the costs of discharging any obligation or liability of Borrower under the Leases, and then to
   the Secured Obligations, or in such other order as Lender may determine in its sole discretion. Lender or
   the receiver shall be liable to account only for those Rents actually received. Lender shall not be liable to
   Borrower, anyone claiming under or through Borrower or anyone having an interest in the Property by
   reason of anything done or left undone by Lender under this Section.

            6.7     Deficiencies. To the extent, if any, that the costs of taking control of and managing the
   Property, collecting the Rents, and discharging obligations and liabilities of Borrower under the Leases,
   exceed the Rents of the Property, the excess sums expended for such pwposes sball be indebtedness
   secured by this Mortgage. Such excess sums shall be payable upon demand by Lender and shall bear
   interest from the date of disbursement at the greater of the default rate under the Note, or the maximum
   rate permitted by law.

          6.8      Lender Not Mortgagee in Possession. Nothing herein shall constitute Lender a
   "mortgagee in possession" prior to its actual entry upon and taking possession of the Property. Entry
   upon and taking possession by a receiver shall not constitute possession by Lender.

           6.9     Enforcement. Lender may enforce this assignment without first resorting to or
   exhausting any other security or collateral for the Secured Obligations.

            SECTION 7.       EVENTS OF DEFAULT.

          7.1      Events of Default. The occurrence of any one or more of the following shall constitute
   an Event of Default hereunder:

           (a)      The failure by Borrower to keep, perform, or observe any covenant, condition or
   agreement on the part of Borrower in any of Section 2.2 and Section 2.3 of this Mortgage, which failure
   continues for five (5) days after notice from Lenderto Borrower.

            (b)      The failure by Borrower to keep, perform or observe any covenant, condition or
   agreement on the part of Borrower in this Mortgage, other than as set forth in clause (a) above, which
   failure continues for more than thirty (30) days after the earlier of the date on which Borrower knew of
   such failure or the date that Borrower received notice from Lender of such failure; provided, however, in
   the case of a default of a covenant, condition or agreement which is capable of cure but cannot reasonably
   be cured within S1J.Ch thirty (30) day period, and provided Borrower shall have given Lender a written
   undertaking to, and shall have commenced to cure such default within such thirty (30) day period and
   thereafter diligently and expeditiously proceeds to cure the same, such thirty (30) day period shall be
   extended for an additional thirty (30) days; and provided further that if a different notice or grace period is
   specified under the Note (or elsewhere in this Mortgage) after which such particular breach will become
   an Event of Default, the specific provision elsewhere in this Mortgage or in the Note shall control.

            (c)     The occurrence of an "Event of Default" under and as defined in the Note, or an event of
   default under the Loan Agreement or any of the other Loan Documents.
   {01312S38;4}
                                                         19
19-08243-rdd       Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                        mortgage Pg 21 of 46




          (d)     The failure by Borrower to keep, perfonn or observe any covenant, condition or
   agreement on the part of Borrower within any applicable notice and cure period in the Environmental
   Indemnity.

           . (e)     An unauthorized lien or encumbrance unless within twenty (20) days of written notice by
   Lender to Borrower of the existence of such claim, lien or encumbrance Borrower (a) obtains a release
   and satisfaction of such lien, claim of lien, judgment or encumbrance, or (b) provides Lender with a bond
   (or other security) acceptable to Lender in the amount to be determined by Lender in its commercially
   reasonable discretion. If Borrower does not post the bond or other security reasonably satisfactory to
   Lender within said twenty (20) days, Lender, at its option, may pay such lien, claim of lien, judgment or
   other encumbrance against the Property and Borrower shall reimburse Lender, on demand, for any such
   disbursement made. Lender's rights under this paragraph shall not be affected by any claim of Borrower
   that the lien, judgment or encumbrance is invalid, it being understood that the decision of the Lender to
   pay or withhold is to be made by Lender in its sole discretion, subject only to Borrower's right to provide
   a bond or other security satisfactory to Lender as provided above.

             (f)    Any violation or default of the terms and provisions set forth in Section 4 hereof.

           (g)     The failure by Borrowers to keep, perform, or observe any covenant, condition or
   agreement on the part of Borrowers in Section 2.1 of this Mortgage.

             7.2     Acceleration Upon Default; Additional Remedies. Upon any Event of Default, Lender
   may, at its option and without notice to or demand upon Borrower, exercise any one or more of the
   following actions: (a) declare all the Secured Obligations immediately due and payable; (b) bring a court
   action to enforce the provisions of this Mortgage or any of the other Loan Documents; (c) foreclose this
   Mortgage as a mortgage in any judicial foreclosure action permitted under applicable law; (d) cause any
   or all of the Property to be sold under the power of sale granted by this Mortgage in any manner permitted
   by applicable law; (e) elect to exercise its rights with respect to the Leases and the Rents; (f) exercise any
   or all of the other rights and remedies under this Mortgage and the other Loan Documents; and/or (g)
   exercise any other right or remedy available under law or in equity. To the extent pennitted by law,
   every right and remedy provided in this Mortgage or afforded by law or equity or any other agreement
   between Lender and Borrower, and may be exercised concurrently, independently or successively, in
   any order whatsoever. Lender may exercise any of its rights and remedies at its option without regard
   to the adequacy of its security.

            7.3     Exercise of Power of Sale. For any sale under the power of sale granted by this
   Mortgage, Lender shall record and give all notices required by law and then, upon the expiration of such
   time as is required by law. If the Property includes several lots or parcels, Lender in its discretion may
   designate their order of sale or may elect to sell all of them as an entirety. The Property, real, personal and
   mixed, may be sold in one parcel. Any person pennitted by law to do so may purchase at any sale. Upon
   any sale, Lender will execute and· deliver to the purchaser or purchasers a deed or deeds conveying the
   Property sold, but without any covenant or warranty, express or implied, and the recitals in the Lender's
   deed showing that the sale was conducted in compliance with all the requirements of law shall be prima
   facie evidence of such compliance and conclusive evidence thereof in favor of bona fide purchasers and
   encumbrances for value.


   {01312538;4}
                                                         20
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                      Exhibit CPIFs
                                       mortgage Pg 22 of 46




            7.4      Application of Sale Proceeds. The proceeds of any sale under this Mortgage shall be
   applied in the following manner: (a) first to the payment of the costs and expenses of the sale; including
   without limitation legal fees and disbursements, title charges and transfer truces, and payment of all
   expenses; (b) second to the payment of all sums expended by Lender under the terms of this Mortgage
   and not yet repaid, together with interest on such sums from date of disbursement at the applicable interest
   rate under the Note from time to time or the maximum rate permitted by applicable law if that is less; and
   (c) third to the payment of all other Secured Obligations in any order that the Lender chooses; and (d) the
   remainder, if any, to the person or persons legally entitled to it.

            7.5      Waiver of Order of Sale and Marshalling. Borrower waives all rights, legal and
   equitable, it may now or hereafter have to require marshaling of assets or to direct the order in which any
   of the Property will be sold in the event of any sale under this Mortgage. Each successor and assign of
   Borrower, including any holder of a lien subordinate to this Mortgage, by acceptance of its interest or lien
   agrees that it shall be bound by the above waiver, as if it had given the waiver itself.

            7.6     Non-Waiver of Defaults. The entering upon and taking possession of the Property, the
   collection of Rents or the proceeds of fire and other insurance policies or compensation or awards for any
   taking or damage of the Property, and the application or release thereof as herein provided, shall not cure
   or waive any default or notice of default hereunder or invalidate any act done pursuant to such notice.

            7.7      Expenses During Redemption Period. If this Mortgage is foreclosed as a mortgage
   and the Property sold at a foreclosure sale pursuant to such judicial proceeding, the purchaser may during
   any redemption period allowed, make such repairs or alterations on the Property as may be reasonably
   necessary for the.proper operation, care, preservation, protection and insuring thereof. Any sums so paid
   together with interest thereon from the time of such expenditure at the greater of the default rate under the
   Note, or the maximum rate permitted by law, shall be added to and become a part of the amount required
   to be paid for redemption from such sale.

           7.8      Foreclosure Subject to Tenancies. Lender shall have the right at its sole option to
   foreclose this Mortgage subject to the rights of any tenant or tenants of the Property.

            7.9     Evasion of Prepayment Terms. If any Event of Default has occurred, a tender of
   payment of the indebtedness secured hereby at any time prior to or at a judicial or non-judicial foreclosure
   sale of the Property by Borrower, or anyone on behalf of Borrower, shall constitute an evasion of any
   prepayment terms of the Note, if any, and shall constitute a voluntary prepayment thereunder, and any
   such tender shall include any prepayment premium required under the Note, if any.

           7.10 Lender's Expenses. Borrower shall pay all of-Lender's expenses incurred in any efforts
   to enforce any tenns of this Mortgage, whether or not any suit is filed, including without limitation legal
   fees and disbursements, foreclosure costs and title charges. All such sums, with interest thereon, shall be
   additional indebtedness of Borrower secured by this Mortgage. Such sums shall be immediately due and
   payable and shall bear interest from the date of disbursement at the greater of the default rate under the
   Note, or the maximum rate permitted by law.

            SECTION 8.       GENERAL.


   {01312538;4}
                                                        21
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                    Exhibit CPIFs
                                       mortgage Pg 23 of 46




          8.1      No Offset Borrower's obligation to timely pay and perform all obligations under the
  Note, this Mortgage and the other Loan Documents shall be absolute and unconditional and shall not be
  affected by any event or circumstance; including without limitation any setoff, counterclaim, abatement,
  suspension, recoupment, deduction, defense or any other right that Borrower or any guarantor may have
  or claim against Lender or any other person or entity. The foregoing shall not constitute a waiver of any
  claim or demand which Borrower or any guarantor may have in damages or otherwise against Lender or
  any other person or entity; provided that Borrower shall maintain a separate action thereon.

           8.2     Application of Payments. Except as applicable law or this Mortgage may otherwise
  provide and notwithstanding anything to the contrruy in the Note, Lender may apply all payments
  received by Lender under the Note or this Mortgage in the following order of priority: (a) Lender's
  expenses incurred in any efforts to enforce any terms of this Mortgage; (b) interest payable on advances
  made to protect the security of this Mortgage; (c) principal of such advances; (d) amounts payable to
  Lender by Borrower under Section 3 for reserves; (e) interest and late charges payable on the Note; (f)
  principal of the Note; and (g) any other Secured Obligations in such order as Lender, at its option, may
  determine; provided, however, that Lender may, at its option, apply any such payments received to
  interest on or principal of the Note prior to applying such payments to interest on and principal of
  advances made to protect the security of this Mortgage.

           8.3     Reconveyance. Upon payment of all sums secured by this Mortgage, Leti.der shall
  surrender this Mortgage and all notes evidencing indebtedness secured by this Mortgage. Lender shall
  reconvey at Borrower's expense the Property without warranty to tjie person or persons legally entitled
  thereto. The grantee in any reconveyance may be described as the ''person or persons legally entitled
  thereto," and the. recitals therein of any matters or facts shall be conclusive proof of the truthfulness
  thereof. Such person or persons shall pay Lender's reasonable costs incurred in so reconveying the
  Property.

             8.4   Intentionally Omitted.

            8.5      Lender's Powen. Without affecting the liability of any person for payment or
   performance of the Secured Obligations or any of Lender's rights or remedies, Lender, at its option, may
   extend the time for payment of the indebtedness secured hereby or any part thereof, reduce payment
   thereon, release anyone liable on any of said indebtedness, accept a renewal note or notes therefor, modify
   the terms and time of payment of the indebtedness, release the lien of this Mortgage on any part of the
   Property, take or release other or additional security, release or reconvey or cause to be released or
   reconveyed all or any part of the Property, or consent to the making of any map or plat of the Property,
   consent to the granting of any easement or creating any restriction on the property, or join in any
   subordination or other agreement affecting this Mortgage or the lien or charge hereof. Bormwer shall pay
   Lender a reasonable service charge, together with such title insurance premiums and reasonable attorneys'
   fees as may be incurred at Lender's option, for any such action if taken at Borrower's request.

           8.6      Subrogation. Lender shall be subrogated for further security to the lien, although
   released of record, of any and all encumbrances discharged, in whole or in part, by the proceeds of the
   Note or any other indebtedness secured thereby.

         8.7      Limitation on Interest and Charges. The interest, fees and charges under the Loan
   Documents shall not exceed the maximum amounts pennitted by any applicable law. If any such interest,
   {O 1312538;4}
                                                       22
19-08243-rdd      Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                    Exhibit CPIFs
                                       mortgage Pg 24 of 46




  fee or charge exceeds the maximum, the interest, fee or charge shall be reduced by the excess and any
  excess amounts already collected from Borrower shall be refunded. Lender may refund such excess either
  by treating the excess as a prepayment of principal under the Note or by making a direct payment to
  Borrower. If Len~er elects to treat the excess as a prepayment of principal, Borrower shall not be
  obligated to pay any prepayment premium required under the Note. The provisions of this paragraph shall
  control over any inconsistent provision iri the Loan Documents.

            8.8     Additional Documents; Power of Attorney. Borrower, from time to time, shall
  execute, acknowledge and deliver to Lender upon request, and hereby irrevocably appoints Lender its
  attorney-in-fact to execute, acknowledge, deliver and if appropriate file and record, such security
  agreements, assignments for security pwposes, assignments absolute, financing statements, affidavits,
  certificates and other documents, in fonn and substance satisfactory to Lender, as Lender may request in
  order to perfect, preserve, continue, extend or maintain the assignments herein contained, the lien and
  security interest under this Mortgage, and the priority thereof; provided, however, Lender will not exercise
  its power of attorney granted here until an Event of Default has occurred or Lender has given Borrower
  written notice of the need for Borrower to execute, acknowledge and deliver the items recited above and
  Borrower has failed to take such action within five business days of receipt of such written notice from
  Lender. Borrower shall pay to Lender upon request therefor all costs and expenses incurred in connection
  with the preparation, execution, recording and filing of any such document.

         8.9      Waiver of Statute of Limitations. To the full extent Borrower may do so, Borrower
  hereby waives the right to assert any statute of limitations as a defense to the enforcement of the lien of
  this Mortgage or to any action brought to enforce the Note or any other obligation secured by this
  Mortgage.

           8.10     Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising any
  right or remedy hereunder, or otherwise afforded by applicable law, shall not be a waiver of or preclude
  the exercise of any right or remedy, and no waiver by Lender of any particular default shall constitute a
  waiver of any other default or of any similar default in the future. Without limiting the generality of the
  foregoing, the acceptance by Lender of payment of any sum secured by this Mortgage after the due date
  thereof shall not be a waiver of Lender's right to either require prompt payment when due of all other
  sums so secured or to declare a default for failure to make prompt payment. The procurement of
  insurance or the payment of taxes or other liens or charges by Lender shall not rn, a waiver of Lender's
  right to accelerate the maturity of the indebtedness secured by this Mortgage, nor shall Lender's receipt of
  any awards, proceeds or damages under Sections 2.3 and 2.7 hereof operate to cure or waive Borrower's
  default in payment of sums secured by this Mortgage.

           8.11     Modifications and Waiven. This Mortgage cannot be waived, changed, discharged or
   terminated orally, but only by an instrument in writing signed by the party against whom enforcement of
   any waiver, change, discharge or termination is sought.

           8.12    Notice. Any notice to Borrower under this Mortgage shall be to the address noted 11bove
   or such other address as may be designated by Borrower in writip.g so long as such notice is given in
   accordance with the notice provisions in the Loan Documents.

           8.13     Governing Law; Severability; Captions. This Mortgage shall be governed by the laws
   of the State of New York applicable to contracts made and intended to be performed entirely therein. If
   {01312S38;4}
                                                      23
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                     Exhibit CPIFs
                                       mortgage Pg 25 of 46




  any provision or clause of this Mortgage conflicts with applicable law, such conflicts shall not affect other
  provisions or clauses hereof which can be given effect without the conflicting provision, and to this end
  the provisions hereof are declared to be severable. The captions and headings of the paragraphs and
  articles of this Mortgage are for convenience only and are not to be used to interpret or define the
  provisions hereo£

           8.14 Definitions. As used herein: the tenn "Borrower" means the Borrower herein named,
  together with any subsequent owner of the Property or any part thereof or interest therein; and the term
  "Lender" means the Lender herein named, together with any subsequent owner or holder of the Note or
  any interest therein, including pledgees, assignees and participants.

          8.15 Successors and Assigns; Joint and Several Liability; Agents. This Mortgage shall
  bind and inure to the benefit of the parties hereto and their respective heirs, devisees, legatees,
  administrators, executors, successors and assigns. Each person executing this Mortgage as Borrower shall
  be jointly and severally liable for all obligations of Borrower hereunder. In exercising any rights
  hereunder or taldng actions provided for herein, Lender may act through its respective employees, agents
  or independent contractors as authorized by Lender.                       ·

            8.16   Time. Time is of the essence in connection with all obligations of Borrower herein.

          8.17 Estoppel Certificate. Borrower shall, within fifteen (15) days of a written request
  from Lender and at no charge to Lender, furnish Lender or any other party designated by Lender with
  a written statement, duly acknowledged, setting forth the sums secured hereby and any right of set-off,
  counterclaim or other defense that may exist with regard to the Secured Obligations.

            8.18   Intentionally Omitted.

            8.19   Intentionally Omitted.

       8.20 WAIVER OF JURY TRIAL. BORROWER HEREBY AGREES NOT TO
  ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT. BY JURY, AND
  FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
  ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
  NOTE, THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
  COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
  WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY
  BY BORROWER, AND IS INTENDED TO ENCOMPASS ·INDIVIDUALLY EACH
  INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY
  WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
  OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF TIDS
  WAIVER BY BORROWER. BORROWER AGREES THAT IT WILL NOT ASSERT ANY
  CLAIM AGAINST LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL,
  INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

   SECTION 9.      STATE SPECIFIC PROVISIONS.


   {01312538;4}
                                                       24
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                   Exhibit CPIFs
                                       mortgage Pg 26 of 46




           9.1      Principles of Construction. In the event of any inconsistencies between the terms
   and conditions of this Article 9 and the tenns and conditions of this Mortgage, the terms and
   conditions of this Article 9 shall control and be binding.

          9.2     Certain Matters Relating to the Laws of the State of New York. Notwithstanding
   any provision hereof or of any other Loan Document to the contrary, the following provisions shall
   apply:

                  (a)    Section 254 of the RPL. In the event of any conflict, inconsistency or
   ambiguity between the provisions of the Loan Documents and the provisions of subsection 4 of
   Section 254 of the Real Property Law of New York, the provisions of the Loan Documents shall
   control.

                   (b)      Section 291-f of the RPL. In addition to any other right or remedy contained
   herein or in any other Loan Document, Lender shall have all of the rights against lessees of the
   Property or any part thereof as are set forth in Section 291-f of the Real Property Law of New York.

                    (c)     Trust Fund. Pursuant to Section 13 of the Lien Law of New York, Borrower
   shall receive the advances secured hereby and shall hold the right to receive such advances as a trust
   fund to be applied first for the purpose of paying the cost of any improvement and shall apply such
   advances first to the payment of the cost of any improvement before using any part thereof for any
   other purpose. Borrower shall comply strictly with Section 13-f of the Lien Law of New York.

                    (d)    Commercial Property. Borrower represents and warrants that this Mortgage
   does not encumber real property principally improved or to be improved by one or more structures
   containing in the aggregate not more than six (6) residential dwelling units having their own· separate
   cooking facilities.

                    (e)     Transfer Tax Provisions. (i) Borrower covenants and agrees that, in the
   event of a sale of the Property or other Transfer, it will duly complete, execute and deliver to Lender
   contemporaneously with the submission to the applicable taxing authority or recording officer, all
   forms and supporting documentation required by such taxing authority or recording officer to estimate
   and fix any and all applicable state and local real estate transfer taxes (collectively, "Transfer Taxes")
   by reason of such sale or other Transfer or recording of the deed evidencing such sale or other
   Transfer.

                           (ii)     Borrower shall pay all Transfer Taxes that may hereafter become due
   and payable with respect to any Transfer, and in default thereof Lender may pay the same and the
   amount of such payment shall be added to the Debt and, unless incurred in connection with a
   foreclosure of this Mortgage, be secured by this Mortgage. The provisions of this Section shall
   survive any Transfer and the delivery of the deed in connection with any Transfer.

              (f)     Maximum Principal Amount. NOTWITHSTANDING ANY PROVISION
   SET FORTH HEREIN TO THE CONTRARY, THE MAXIMUM AMOUNT OF PRINCIPAL
   INDEBTEDNESS SECURED BY THIS SECURITY INSTRUMENT AT EXECUTION, OR
   WHICH UNDER ANY CONTINGENCY MAY BECOME SECURED HEREBY AT ANY TIME
   HEREAFTER, IS U.S. $33,000,000.00 PLUS ALL INTEREST PAYABLE UNDER THE NOTE
   {01312538;4}
                                                      25
19-08243-rdd      Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                  Exhibit CPIFs
                                      mortgage Pg 27 of 46




   AND ALL AMOUNTS EXPENDED BY LENDER AFTER DEFAULT BY BORROWER: (A) FOR
   THE PAYMENT OF TAXES, CHARGES OR ASSESSMENTS WHICH MAY BE IMPOSED BY
   LEGAL REQUIREMENTS UPON THE MORTGAGED PROPERTY; (B) TO MAINTAIN THE
   INSURANCE REQUIRED UNDER THIS SECURITY INSTRUMENT; (C) FOR ANY EXPENSES
   INCURRED IN MAINTAINING THE SECURITY INSTRUMENT PROPERTY AND
   UPHOLDING THE LIEN OF THIS SECURITY INSTRUMENT, INCLUDING, BUT NOT
   LIMITED TO, THE EXPENSE OF ANY LITIGATION TO PROSECUTE OR DEFEND THE
   RIGHTS AND LIEN CREATED BY TIIlS SECURITY INSTRUMENT, AND (D) FOR ANY
   AMOUNT, COST OR CHARGE TO WHICH MORTGAGEE BECOMES SUBROGATED, UPON
   PAYMENT, WHETHER UNDER RECOGNIZED PRINCIPLES OF LAW OR EQUITY, OR
   UNDER EXPRESS STATUTORY AUTHORITY, TOGETHER WITH INTEREST ON ALL OF
   THE FOREGOING AMOUNTS AT THE DEFAULT RATE (AS DEFINED IN THE LOAN
   AGREEMENT); PROVIDED HOWEVER, AND NOTWITHSTANDING ANYTHING TO THE -
   CONTRARY CONTAINED HEREIN, THE MAXIMUM AMOUNT OF PRINCIPAL
   INDEBTEDNESS THAT IS ATTRIBUTABLE TO THE KINGS COUNTY PROPERTY (AS
   DEFINED IN THE LOAN AGREEMENT) FOR PURPOSES OF ENFORCING THIS MORTGAGE
   IS $11,000,000.00.

                    (g)    Covenants in Addition to RPL. All covenants hereof shall be construed as
   affording to Lender rights in addition to and not exclusive of the rights conferred under the provisions
   of Sections 254,271,272 and 291-f of the Real Property Law of the State of New York or any other
   applicable laws.

                    (h)    Non-Judicial Foreclosure. If an Event of Default shall occur hereunder,
   Lender may elect to sell the Property or any part thereof by exercise of the power of foreclosure or of
   sale granted to Lender by Article 13 of the Real Property Actions and Proceedings Law of the State of
   New York (the ''RPAPL"). In such case, Lender may commence a civil action to foreclose this
   Security Instrument pursuant to and in accordance with Article 13 of the RP APL.

                                        [Signature on following Page]




   {01312538;4)
                                                     26
19-08243-rdd     Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                          Exhibit CPIFs
                                      mortgage Pg 28 of 46




           Dated as of the day and year first written above.

    BORROWER:

    SUFFERN PARTNERS LLC, a
    New York Jimited liability company

    By:    RSOM CORP., a
           New York corporation, Its Managing Member


           By:~~
           Name?  Goldie Reisman
           Title: President

    Address:                Suffern Partners LLC
                            202 Grandview Avenue
                            Monsey, New York 109S0
                            Attention: Goldio Reisman
    Email Address:          goldie,reisman.sterting@gmail,com
    With a copy to:         Law Offices of David Fleischmann P,C.
                            2233 Nostrand Avenue, 3rd Floor
                            Brooklyn,NewYork 11210
                            Attention: David Fleischmann, Esq.
    Email Address:          David@dtleischmann.com

                                              ACKNOWLEDGMENT
    STATE OF NEW YORK                )
                                     : ss.:
    COUNTY OF         f;d( tVO.-     )

            On the .21 day of August, In the year 2017. before me, the undersigned personally appeared
    GOLDIE REISMAN, personally known to me or proved to me on the basis of satisfactory evidence
    to be the individual whose name is subscribed to the within instrument and acknowledged to me that
    s/he executed the same in his/her capacity, and that by his/her signature on the instrument, the
    individual, or the person upon behalf of which the individual acted, executed the instrument


               ~6---                          ,I
                                                                   ELl~Ma'JA BP.SCH
                                                                 N~~f'.. jl P'ut>".c State cf NY
    Signature and Office of individual                              l'<o. :;·:Bt.(3-::~5Tl7
    taking acknowledgment
                                                               ~~~l1~~1;:~~~~, 1
                          [SIGNATURES CONTINUE ON FOLLOWING PAGE]




                                     Novartis Campus-Loan No. 330161456
19-08243-rdd      Doc 13-7          Filed 05/06/19 Entered 05/06/19 15:12:01                       Exhibit CPIFs
                                         mortgage Pg 29 of 46



    BORROWER:
    NORTD 14TB STREET REALTY ASSOCIATES LLC, a
    New York limited liability company

    By:
    Name:/
            ·b. ~      Goldie Reisman
    Title:             Managing Member

    Address:                    North 14th Street Realty Associates LLC
                                202 Grandview Avenue
                                Monsey, New York I0950
                                Attention: Goldie Reisman
    Email Address:              goldie.reisman.sterling@gmail.com

    With a. copy to:            Law Offices of David Fleischmann P.C.
                                2233 Nostrand Avenue, 3td Floor
                                Brooklyn, New York 11210
                                Attention: David Fleischmann, Esq.
     Email Address:             David@dflelsohmann.com


                                                 ACKNOWLEDGMENT

    STATE OF NEW YORK                   )

    COUNTY OF          scJ/ (,ii°""-.   : ss.:
                                        )

            On the .l!_ day of August, in the year 2017, before me, the undersigned personally appeared
    GOLDIE REISMAN, personally known to me or proved to me on the basis of satisfactory evidence
    to be the individual whose name is subscribed to the within instrument and acknowledged to me that
    slhe executed the same in his/her capacity, and that by his/her signature on the instrument, the
    individual, or the person upon behalf of which the individual acted, executed the instrument.

               ~~                                                       ELlSKeVA BASCH
                                                                     Noto. y Put11:c Stoia of NY
                                                                        No,01BA-3055777
    Signature and Office of individual                            Q:.mlmed in !<ln;Bn Counj}(,
    taking acknowledgment                                         Comm. Expires 3J5120_l_  7

                             [SIGNATURES CONTINUE ON FOLLOWING PAGE]




                                        Novartis Campus-Loan No. 330161456
19-08243-rdd      Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                    Exhibit CPIFs
                                       mortgage Pg 30 of 46




    CPD' LENDING, LLC, a Washington limited liability company, holder of the Original Mortgages,
    signs below to acknowledge its consent to the tenns of this Amended, Restated and Consolidated
    Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing.

    LENDER:

    CPJF' LENDING, LLC, a
    Washington limited liability company

    By:     CPIF Holdings, LLC, its manager

            By:     Columbia Pacific Income Fund II, L.P., its manager

                    By:     Columbia Pacific Income Fund I[ GP, LLC, its general partner

                            By:     Columbia Pacific Advisors, LLC, its manager



                                    ~#
                                    Title:
                                                          2
                                             ACKNOWLEDGMENT
                                                                AUIXWASHBW1N
                                                                         MAN.4G!R


    STATE OF W~"t:.~~~~)
                                    : ss.:
    COUNTY OF        ¥-inj          )

            On the~ day of August, in the year 2017, before me, the undersigned personally appeared
      A-\ex IN             bV(f\ , personally known to me or proved to me on the basis of satisfactory
    evidence to be the individual whose name is subscribed to the within instrument and acknowledged to
    me that he/she executed the same in his/her capacity, and that by his/her signature on the instrument,
    the individual, or the person upon behalf of which the individual acted, executed the instrument.




                                                                              YASAMINE FIROOZI
                                                                                 Notary Public
                                                                             State of Washington
                                                                      My Appointment Expires Jul 30, 2020




                                    Novartis campus-Loan No. 3.30161456
19-08243-rdd        Doc 13-7         Filed 05/06/19 Entered 05/06/19 15:12:01                         Exhibit CPIFs
                                          mortgage Pg 31 of 46



                                                   EXHIBIT "A"

                                                LEGAL DESCRIPTION

      Parcels 1-11:
      BEGINNING at a point In the westerly right-of-way of Hemlon Road (variable width right-of-way), said
      point being the Intersection of the northerly right-of-way of Consolidated Rail Corporation with said
      westerly right-of-way; and running thence, the following ten (10) courses along said northerly right-of-way;
                     8
      South 85°05'01 West a distance of 16.71 feet to a point. thence;

      South 78°48'56" West a distance of 571.32 feet to a point marked by an iron pin, thence;

      South 79°00'34" West a distance of 160.04 feet to a point marked by a concrete monument, thence;

      South ao•48'209 West a distance of 881.22 feet to a point of cusp marked by a concrete monument.
      thence;

      On a curve to the right having a radius of 1877.08 feet, an arc length of 98.38 feet whose chord bears
      South 82°07'01" West a chord distance of 98.37 feet to a point of cusp marked by a concrete monument,
      thence;

      On a curve to the right having a radius of 1249.18 feet, an arc length of 469.95 feet whose chord bears•
      North 84°37'34n West a chord distance of 467.18 feet to a non-tangential point marked by a mag-nail,
      thence;

      North 86°37'10° West a distance of 243.08 feet to a point of cusp marked by a mag-nail, thence;

      On a curve to the right having a radius of 1877.08 feet, an arc length of 3n.48 feet whose chord bears
      North 68°15'36• West a chord distance of 376.84 feet to a point of cusp marked by a concrete monument,
      thence;

      On a curve to the right having a radius of 2831.93 feet, an arc length of 98.91 feet whose chord bears
      North 60°16'06 West a chord distance of 98.90 feet to a non-tangential point marked by a concrete
                     8



      monument, thence;



      North 59°20'58° West a distance of 514.07 feet to a point marked by a concrete monument, thence, the
      following seven (7) courses along the easterly line of Lot 1, Block 1, Section 55.21;

      North, 01°56'45" West a distance of 730.41 feet to a point marked by a concrete monument. thence;

      North 47°23'01" East a distance of 865.96 feet to a point marked by a concrete monument, thence;

      North 47°30'23• East a distance of 200.00 feet to a point marked by an iron pin, thence;

      North 39°35'3r East a distance of 317 .50 feet to a point marked by an iron pin. thence;

      South 55°46'42" West a distance of 75.01 feet to a point marked by a concrete monument, thence;
      North 65°50'24" West a distance of 387.00 feet to a point marked by an iron pin, thence;

     North 29°54'35" East a distance of 282.80 feet to a point marked by a concrete monument In the
     southerly right-of-way of the New York State Thruway, thence, the following nine (9) courses along said
     light-of-way;

      North 82°20'55" East a distance of 88.18 feet to a point marked by a concrete monument, thence;


  {01312538;4}                                        Exh.A-1
19-08243-rdd        Doc 13-7         Filed 05/06/19 Entered 05/06/19 15:12:01                            Exhibit CPIFs
                                          mortgage Pg 32 of 46



    South 89°08'47" East a distance of 594.93 feet to a point of cusp marked by a concrete monument,
    thence;

     On a curve to the right having a radius of 4112. 81 feet, an arc length of 203. 76 feet whose chord bears
     South 84°'40'04" East a chord distance of 203.74 feet to a point of cusp marked by a concrete monument,
     thence;

     On a curve to the right having a radius of 2829.79 feet. an arc length of 433.53 feet whose chord bears
     South 78°29'25" East a chord distance of 433.11 feet to a non-tangential point, thence:

     South 74°26'56" East a distance of 768.63 feet to a point marked by a concrete monument, thence;

     South 74°27'27" East a distance of 255. 71 feet to a point marked by a concrete monument. thence;

     South 74°07'33" East a distance of 228.48 feet to a point marked by a concrete monument, thence;

     South 64°22'43" East a distance of 170.25 feet to a point marked by a mag-nail. thence;

     On a curve to the right having a radius of 998.10 feet, an arc length of 241.62 feet whose chord bears
     South sa~34·41" East a chord distance of 241.03 feet to a point marl(ed by a concrete monument In the
     wester1y right-of-way of Hemion Road (variable width right-of-way), thence, the following ten {10) courses
     along said westerly right-of-way;

     South 10°15'07" West a distance of 106.20 feet to a point marked by a concrete monument. thence;

     South 32°47'54" West a distance of 38.40 feet to a point marked by a concrete monument, thence;

     South 20°47'55" West a distance of 102.98 feet to a point marked by a capped iron pin, thence;

     South 68°37'59" East a distance of 12.63 feet to a point of cusp marked by a capped iron pin, thence;

     On a curve to the left having a radius of 1860.00 feet, an arc length of TT0.94 feet whose chord bears
     South 14°18'03" West a chord distance of 765.43 feet to a point of cusp marked by a capped iron pin,
     thence;

     On a curve to the left having a radius of 1860.00 feet, an arc length of 142.22 feet whose chord bears
     South 00"25'3r East a chord distance of 142.19 feet to a non-tangential point marked by a capped iron
     pin, thence:

     South 02°37'03" East a distance of 7. 74 feet to a point l'Tlc!rked by a capped iron pin, thence:

     South 02°37'43n West a distance of 50.15 feet to a point marked by a mag-nail, thence:

     South 00°43'26" West a distance of 269.50 feet to a point. thence:

    Along South 05°41'47" West a distance of 182.36 feet to the POINT OF EGINNING.


     Note: Address. Block & Lot shown for informational purposes only

    Designated as Section 55.22, Block 1, Lot 1, Rockland County, and also known as Parcel I: 25 Old Mill
    Road, SUffem. NY 10901.
    Designat~ as Section ~5.06. Block 1, Lot 1, Rockland County. and also known as Parcel II: 19 Hemion
    Road, Montebello, NY 10901.




   {01312538;4}                                        Exh. A-2
19-08243-rdd        Doc 13-7         Filed 05/06/19 Entered 05/06/19 15:12:01                         Exhibit CPIFs
                                          mortgage Pg 33 of 46




        Parcel Ill
        ALL that certain plot, piece or parcel of land and premises, situate lying and being In Suffern, Town of
        Ramapo, County of Rockland and State of New York, being bounded and described as follows:

        BEGINNING at a point in the southerly right-of-way of the Consolidated Railway Corporation, said point
        being the following two (2) courses from the terminus of the sixth (6) course of the overall site description
        of Tax Map Section 55.22, Block 1, Lot 1, Village of SUffem, Town of Ramapo, Rockland County, New
        York, Tax Map Section 55.06, Block 1, Lot 1, ViHage of Montebello, Town of Ramapo, Rockland County,
        New York;
           a. North 86 degrees 37 minutes 10 seconds West a distance of 155.99 feet to a point;
           b. South 12 degrees 02 minutes 41 seconds West a distance of 93.63 feet to the point of
        BEGINNING;

        RUNNING THENCE the following two (2) courses along the westerly line of Lot 3, Block 1, Section 55.38;
            1. South 12 degrees 02 minutes 41 seconds West a distance of 114.74 feet to a point:
           2. South 23 degrees 17 minutes 21 seconds West a distance of 161.86 feet to a point in the northerly
        right-of-way of Lafayette Avenue (New York State Route 59) (variable width right-of-way);

        THENCE along said northerly right-of-way, North 64 degrees 22 minutes 23 seconds West a distance of
        100.09 feet to a point;
        THENCE the following two (2) courses along the easterly line of Lot 30.12, Block 1, Section 55.29;
          1. North 23 degrees 13 minutes 11 seconds East a distance of 148.10 feet to a point;
          2. North 12 degrees 05 minutes 22 seconds East a distance of 118.44 feet to a point in the
        Southerly right-of-way of the Consolidated Railway Corporation;

        THENCE Along said southerly right-of-way, South 70 degrees 07 minutes 33 seconds East a distance of
        101.00 feet to the point or place of BEGINNING.

        Note: Address, Block & Lot shown for Informational purposes only

        Designated as Section 55.37, Block 1, Lot31, Rockland County, and also known as Parcel Ill: Route 59,
        SUffem, NY 10901.

       Parcel IV:
       All that certain plot. piece or parcel of land, situate, lying and being in the Borough of Brooklyn, County of
       Kings,
       City and State of New York, bounded and desaibed as follows:

       Beginning at a comer fonned by the intersection of the southerly side of North 14th Street with the
       wester1y side
       of Berry Street;

       RUNNING THENCE southerly along the westerly side of Berry Street. 24 feet 6 inches;

       THENCE westerly parallel with North 14th Street and through a party wall, 99 feet 6 Inches;

       THENCE southerly, parallel with Berry Street and through a party wall, 50 feet 6 inches;




  {01312S38;4}                                         Exh. A-3
19-08243-rdd        Doc 13-7        Filed 05/06/19 Entered 05/06/19 15:12:01                         Exhibit CPIFs
                                         mortgage Pg 34 of 46



      THENCE westerly parallel with North 14th Street, 6 inches;

      THENCE souther1y parallel with Berry Street, 25 feet;

      THENCE westerly parallel with North 14th Street, 125 feet:

      THENCE northerly parallel with Berry Street, 1OD feet to the southerly side of North 14th Street;

      THENCE easterly along the southerly side of North 14th Street. 225 feet to place of BEGINNING.

      Note: Address. Block & Lot shown for informational purposes only

      Designated as Block 2279, Lot 15, Kings County, and also known as 200 North 14th Street, Brooklyn, NY
      11249.

      Parcel Yi
      All that certain lot, piece or parcel of land, situate, lying and being in the Borough of Brooklyn, County of
      Kings,
      City and State of New York. bounded and described as follows:

      BEGINNING at a point on the northwesterly side of of Berry Street, distant 24 feet 6 inches southwesterly
      from the corner formed by the northwesterly side of Berry Street and the southwesterly side on North 14th
      Street;

      RUNNING THENCE northwesterly parallel with North 14th Street and part of the distance through a party
      wall, 99feet6 inches;

      THENCE southwesterly parallel with Berry Street and part of the distance through a party wall, 50 feet 6
      inches;   ·                                                      '

      THENCE southeaster1y parallel with North 14th Street, 99 feet 6 inches to the northwester1y side of Berry
      Street; and

      THENCE northeasterly along the northwesterly side of Berry Street, 50 feet 6 Inches to the point or place
      of BEGINNING.                                                   .

      Note: Address. Block & Lot shown for informational purposes only

      Designated as Block 2279. Lot 24, Kings County, and also known as 4-6 Berry Street, Brooklyn, NY
      11249.




   {01312538;4}                                       Exh. A-4
19-08243-rdd      Doc 13-7      Filed 05/06/19 Entered 05/06/19 15:12:01               Exhibit CPIFs
                                     mortgage Pg 35 of 46




                                           SCHEDULE A-1

                           EXISTING ROCKLAND COUNTY MORTGAGES

           1.      Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
           made by Suffern Partners LLC, as mortgagor for the benefit of CPJF Lending, LLC, a
           Washington limited liability company, as mortgagee dated September 6, 2017 and intended to
           be recorded with the County Clerk of Rpckland County (the "County Clerk") in the original
           principal amount of $22,000,000.00.                                          ·




  {01312538;4}
19-08243-rdd       Doc 13-7      Filed 05/06/19 Entered 05/06/19 15:12:01                 Exhibit CPIFs
                                      mortgage Pg 36 of 46




                                             SCHEDULE A-2

                                EXISTING KINGS COUNTY MORTGAGES

            1.      Mortgage made by North 14th Street Realty Associates LLC and 301-303 Ocean
          • Realty Corp., as mortgagor, in favor of Simplex Inc., as mortgagee dated August 20, 2001 and
            recorded in the New York City Registers Office, County of Kings, New York (the "Register's
            Office") September 13, 2001 in Reel 5280, Page 572 in the original principal amount of
            $499,980.00.

                   Which lien of Mortgage 1 encumbering Block 2279, Lot 13 was partially released by
            Simplex Inc., as mortgagee pursuant to that certain Partial Release of Mortgage dated May 30,
            2002 and recorded in the Register's Office July 3, 2002 in Reel 5700, Page 713.

            IA.    Which Mortgage 1 was assigned from Simplex Inc., as assignor, to Brooklyn Federal
            Savings Bank, as assignee, pursuant to that certain Assignment of Mortgage dated May 30,
            2002 and recorded in the Register's Office July 2, 2002 in Reel 5700, page 719

            2.     Mortgage made by North 14th Street Realty Associates LLC, as mortgagor to
            Brooklyn Federal Savings Bank, as mortgagee, dated May 30, 2002 and recorded in the
            Register's Office July 3, 2002 in Reel 5700, Page 722 in the original principal amount of
            $500,020.00.

            2A.     Which Mortgages 1 and 2 were consolidated pursuant to that certain Consolidation,
            Extension and Modification Agreement by and between North 14th Street Realty Associates
            LLC, as mortgagor and Brooklyn Federal Savings Bank, as mortgagee, dated May 30, 2002
            and recorded in the Register's Office July 3, 2002 in Reel 5700, Page 748 forming a single
            consolidated lien in the amount of$1,000,000.00.

                    Which consolidated mortgage described in 2A above was assigned by Assignment of
            Mortgage from Brooklyn Federal Savings Bank, as assignor, to Bayview Financial, L,P., as
            assignee, dated March 12, 2003 and recorded in the Register's Office on April 2, 2005 as
            CRFN 2005000236989.

            2B.     Which Mortgages 1 and 2 were further assigned by Assi~ent of Mortgage from
            Bayview Financial, L.P., as assignor, to PAF Capital, LLC, as assignee, dated October 9, 2007
            and recorded in the Register's Office on Octoqer 22, 2007 as CRFN 2007000531885.

                     Which consolidated lien encumbering Block 2279, Lot 24 was partially released by
            Partial Release of Mortgage dated October 9, 2007 and recorded in the Register's Office on
            October 22, 2007 as CRFN 2007000531882.

            3.     Mortgage made by North 14th Street Realty Associates LLC, as mortgagor, in favor of
            PAF Capital, LLC, a mortgagee dated October 9, 2007 and recorded in the Register's Office
            October 23, 2007 as CRFN 2007000531886 in the original principal amount of$1,579,716.08

            3A.    Which Mortgages 1, 2 and 3 were consolidated by that certain Consolidation,
            Extension and Modification Agreement by and between North 14th Street Realty Associates
   {01312538;4}
19-08243-rdd       Doc 13-7      Filed 05/06/19 Entered 05/06/19 15:12:01               Exhibit CPIFs
                                      mortgage Pg 37 of 46




            LLC, as mortgagor and PAF Capital, LLC, as mortgagee, dated October 9, 2007 and recorded
            in the Register's Office October 22; 2007 as CRFN 2007000531887 forming a single
            consolidated lien in the amount of $2,500,000.00.

            3B.    Which Mortgages 1, 2 and 3 were assigned by Collateral Assignment of Mortgage
            from PAF Capital, LLC, as assignor, to CSE Mortgage LLC, as assignee dated October 9,
            2007 and.recorded in the Register's Office on October 22, 2007 as CRFN 2007000531890.

            3C.    Which Mortgages 1, 2 and 3 were further assigned by Collateral Assignment of
            Mortgage from CSE Mortgage LLC, as assignor, to PAF Capital, LLC, as assignee, dated
            February 22, 2010 and recorded in the Register's Office April 27, 2010 as CRFN
            2010000139921.

            3D.    Which Mortgages 1, 2 and 3 were further assigned by Assignment of Mortgage from
            PAF Capital, LLC, as assignor, to The Bank of East Asia (U.S.A.) N.A., as assignee, dated
            February 22, 2010 and recorded in the Register's Office on April 27, 2010 as CRFN
            2010000139922.

            The lien of the consolidated mortgage identified in 3A above was thereafter spread to Block
            2279, Lot 24 by Mortgage Modification and Spreader Agreement by and between North 14th
            Street Realty Associates and The Bank of East Asia (U.S.A.) N.A. dated April 15, 2010 and
            recorded in the Register's Office April 27, 2010 as CRFN 2010000139923.

            4.     Mortgage made by North 14th Street Realty Associates LLC, as mortgagor, in favor of
            The Bank of East Asia (U.S.A.) N.A., as mortgagee, dated April 15, 2010 and recorded in the
            Register's Office April 27, 2010 as CRFN 2010000139924 in the original principal amount of
            $400,000.00.

            4A.      Which Mortgages 1, 2, 3 and 4 were consolidated by that certain Consolidation,
            Extension and Modification Agreement by and between North 14th Street Realty Associates
            LLC, as mortgagor and The Bank of East Asia (U.S.A.) N.A., as mortgagee, dated April 15,
            2010 and recorded in the Register's Office April 27, 2010 as CRFN 2010000139925 forming
            a single consolidated lien in the amount of $2,900,000.00.

            4B.    Which Mortgages 1, 2, 3 and 4 were assigned by Assignment of Mortgage from The
            Bank of East Asia (U.S.A.) N.A., as assignor, to 1D Bank, N.A., as assignee, dated November
            27, 2012 and recorded in the Register's Office on December 27, 2012 as CRFN
            2012000481380.

            5.    Mortgage made by North 14th Street Realty Associates LLC, as mortgagor, in favor of
            TD Bank, N.A., as mortgagee dated November 27, 2012 and recorded in the Register's Office
            December 7, 2012 as CRFN 2012000481381 in the original principal amount of $122,229.95.

            SA.     Which Mortgages 1, 2, 3, 4 and 5 were consolidated, extended and modified by that
            certain Consolidation, Extension and Modification Agreement by and between North 14th
            Street Realty Associates LLC, as mortgagor and TD Bank, N.A., as mortgagee dated
            November 27, 2012 and recorded in the Register's Office December 7, 2012 as CRFN
            2012000481382 forming a single consolidated lien in the amount of $2,900,000.00.
   {01312538;4}
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                  Exhibit CPIFs
                                       mortgage Pg 38 of 46




            6.      Mortgage made by North 14th Street Realty Associates LLC, as mortgagor, in favor of
            TD Bank, N.A., as mortgagee, dated April 8, 2016 and recorded in the Register's Office April
            18, 2016 as CRFN 2016000134705 in the original principal amount of $2,345,109.58.

                    Which Mortgages 1, 2, 3, 4, 5 and 6 were consolidated, modified and extended
            pursuant to that certain Mortgage Consolidation, Modification and Extension Agreement
            given by North 14th Street Realty Associates LLC, as mortgagor in favor of TD Bank, N.A., a
            national banking association, as mortgagee dated April 8, 2016 and recorded in the Register's
            Office April 18, 2016 as CRFN 2016000134706 fonning a single consolidated lien in the
            amount of $5,000,000.00

                    The above Mortgages 1, 2, 3, 4, 5 and 6, were further assigned pursuant to that certain
            Assignment of Mortgage from TD Banlc, N.A., a national banking association, as assignor to
            CPIF Lending, LLC, a Washington limited liability company, as assignee dated September 6,
            2017 and intended to be recorded in the Register's Office, with a current unpaid principal
            balance of $4,839,369.06.

            7.      Gap Mortgage made by North 14th Street Realty Associates LLC, as mortgagor in
            favor of CPIF Lending, LLC, a Washington limited liability company, as mortgagee dated
            September 6, 2017 and intended to be recorded in the Register's Office in the original
            principal amount of $6,160,630.94.

             7A. Which Mortgages 1, 2, 3, 4, 5, 6 and 7 were amended, restated and consolidated by
            that certain Amended, Restated and Consolidated Mortgage, Assignment of Leases and Rents,
            Security Agreement and Fixture Filing given by North 14th Street Realty Associates LLC, as
            mortgagor in favor of CPIF Lending, LLC, a Washington liptlted liability company, as
            mortgagee dated September 6, 2017 and intended to be recorded in the Register's Office
            forming a single lien in the amount of $11,000,000.00.

            Which lien of the consolidate mortgage identified in 7A above, was thereafter spread to Block
            1, Lot 1 and Lot 31 located in the City of Suffern, County of Rockland, New York by
            Spreader Agreement by and among North 14th Street Realty Associates, Suffern Partners LLC
            and CPIF Lending, LLC dated September 6, 2017 and intended to be recorded with the
            County Clerk (as hereinafter defined).




   {01312538;4}
19-08243-rdd      Doc 13-7    Filed 05/06/19 Entered 05/06/19 15:12:01            Exhibit CPIFs
                                   mortgage Pg 39 of 46




                                         SCHEDULE B-1

                             EXISTING ROCKLAND COUNTY NOTES


       1. Promissory Note made by Suffern Partners LLC in favor of CPIF Lending, LLC, a
          Washington limited liability company dated September 6, 2017 in the original principal
          amount of$22,000,000.00.




   {01312538;4}
19-08243-rdd          Doc 13-7      Filed 05/06/19 Entered 05/06/19 15:12:01               Exhibit CPIFs
                                         mortgage Pg 40 of 46




                                               SCHEDULE B-2

                                     EXISTING KINGS COUNTY NOTES

           1.          Mortgage Note made by North 14th Street Realty Associates LLC and 301-303 Ocean
                  Realty Corp., in favor of Simplex Inc., dated August 20, 2001 in the original principal
                  amount of $499,980.00.

            2.     Replacement Promissory Note made by North 14th Street Realty Associates LLC, to
            Brooklyn Federal Savings Banlc, dated May 30, 2002 in the original principal amount of
            $500,020.00.

            3.     Consolidated Secured Mortgage Note made by North 14th Street Realty Associates
            LLC in favor of Brooklyn Federal Savings Banlc, dated May 30, 2002 in the original principal
            amount of $1,000,000.00.

            4.      Gap Secured Promissory Note made by North 14th Street Realty Associates LLC in
            favor of PAF Capital, LLC dated October 9, 2007 in the original principal amount of
            $1,579,716.08.

            5.      Consolidated Secured Promissory Note made by North 14th Street Realty Associates
            LLC in favor of PAF Capital, LLC, dated October 9, 2007 in the original principal amount of
            $2,500,000.00.

            6.     Mortgage Note made by North 14th Street Realty Associates LLC in favor of The
            Banlc of East Asia (U.S.A.) N.A., dated April 15, 2010 in the original principal amount of
            $400,000.00.

            7.      Amended and Restated Mortgage Note made by North 14th Street Realty Associates
            LLC in favor of The Bank of East Asia (U.S.A.) N.A., dated April 15, 2010 in the original
            principal amount of$2,900,000.00.

            8. ·    Mortgage Note made by North 14th Street Realty Associates LLC in favor of TD
            Banlc, N.A. dated November 27, 2012 ~ the original principal amount of$122;229.95.

            9.      Consolidated Mortgage Loan Note made by North 1411i Street Realty Associates LLC
            in favor of TD Banlc, N.A. dated November 27, 2012 in the original principal amount of
            $2,900,000.00

            10.     Mortgage Note made by North 14th Street Realty Associates LLC in favor of TD
            Banlc, N.A. dated April 8, 2016 in the original principal amount of$2,345,109.58.

            11.     Consolidated Note made by North 14th Street Realty Associates LLC in favor of TD
            Banlc, N.A., dated April 8, 2016 in the original principal amount of $5,000,000.00.

            12.      Gap Promissory Note made by North 14th Street Realty Associates LLC in favor of
            CPIF Lending, LLC, a Washington limited liability company, dated September 6, 2017 in the
            original principal amount of $6,160,630.94.
   {01312538;4}
19-08243-rdd      Doc 13-7     Filed 05/06/19 Entered 05/06/19 15:12:01           Exhibit CPIFs
                                    mortgage Pg 41 of 46




            13.    Amended, Restated and Consolidated Promissory Note made by North 14th Street
            Realty Associates LLC in favor of CPIF Lending, LLC, a Washington limited liability
            company dated September 6, 2017 in the original principal amount of$1 l,000,000.00.




   {01312538;4}
19-08243-rdd     Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                Exhibit CPIFs
                                     mortgage Pg 42 of 46



                                           255 AFFIDAVIT

                          (Amended, Restated and Consolidated Mortgage)

 STATE OF NEW YORK              )
                                : ss.:
 COUNTY OF SULLIVAN             )

        The undersigned, collectively, the borrower hereunder ("Mortgagor"), being duly sworn,
 deposes and says that he is familiar with the following facts:

                 1.      That the mortgages set forth on EXIIlBIT "A" hereto securing the aggregate
 principal amount of $33,000,000.00 owned or held by CPIF LENDING, LLC, a Washington limited
 liability company ("Mortgagee''), were duly recorded as set forth in EXHIBIT "A", and that all mortgage
 recording tax payable thereon has been paid.

                 2.      That an Amended, Restated and Consolidated Mortgage, Assignment of Leases
 and Rents, Security Agreement and Fixture Filing (the "Mortgage"), dated as of September 6, 2017 by
 and between Mortgagor and Mortgagee is being tendered herewith for recording in the Office of the City
 Register, County of Kings and in the Office of the County Clerk, County of Rockland, State of New York
 and that no mortgage recording tax is payable thereon.

                 3.     That the Mortgage herewith submitted for recording does not create or secure any
 new or further indebtedness other than the principal indebtedness or obligation secured by, or which
 under any contingency may be secured by the mortgages described in Paragraph 1 hereof.

         ,e0    4.     That this affidavit is being made pursuant to Section 255 of the Tax Law of the
 State of New York for the purpose of claiming exemption from any additional tax on recording of the
 Mortgage being submitted herewith.

                               [NO FURTHER TEXT ON THIS PAGE]




  {01313790;1}
19-08243-rdd         Doc 13-7    Filed 05/06/19 Entered 05/06/19 15:12:01             Exhibit CPIFs
                                      mortgage Pg 43 of 46




                                           MORTGAGOR:

                                           SUFFERN PARTNERS LLC, a
                                           New York limited liability company

                                           By:       RSOM CORP., a
                                                     New York corporation, its Managing Member


                                                     By:
                                                     Name: /
                                                               b.tu ~ -
                                                                     Goldie Reisman
                                                     Title:          President


   ~V'(Orn   to before me this
   <.!J_I_
       I day of August, 2017


      U-A..
   NOTARY PUBLIC



                                            MORTGAGOR:

                                            NORTH 14TH STREET REALTY ASSOCIATES LLC, a
                                            New York limited liability company


                                            By:
                                            Name:    7
                                                         ~         ~
                                                         Goldie Reisman
                                            Title:             Managing Member


   SJqm to before me this
   _j_ day of August, 2017

      t:?_.~--
   NOTARY PUBLIC .




                                   Novartis Campus-Loan No. 3301'614S6
19-08243-rdd        Doc 13-7      Filed 05/06/19 Entered 05/06/19 15:12:01               Exhibit CPIFs
                                       mortgage Pg 44 of 46



                                              EXHIBIT "A"

                                         (Schedule of Mortgages)

 MORTGAGE A-AS TO KINGS COUNTY PROPERTY

           1.      Mortgage made by North 14th Street Realty Associates LLC and 301-303 Ocean Realty
           Corp., as mortgagor, in favor of Simplex Inc., as mortgagee dated August 20, 2001 and recorded
           in the New York City Registers Office, County of Kings, New York (the "Register's Office")
           September 13, 2001 in Reel 5280, Page 572 in the original principal amount of $499,980.00.

                  Which lien of Mortgage 1 encumbering Block 2279, Lot 13 was partially released by
           Simplex Inc., as mortgagee pursuant to that certain Partial Release of Mortgage dated May 30,
           2002 and recorded in the Register's Office July 3, 2002 in Reel 5700, Page 713.

           lA.     Which Mortgage 1 was assigned from Simplex Inc., as assignor, to Brooklyn Federal
           Savings Bank, as assignee, pursuant to that certain Assignment of Mortgage dated May 30, 2002
           and recorded in the Register's Office July 2, 2002 in Reel 5700, page 719

           2.       Mortgage made by North 14th Street Realty Associates LLC, as mortgagor to Brooklyn
           Federal Savings Bank, as mortgagee, dated May 30, 2002 and recorded in the Register's Office
           July 3, 2002 in Reel 5700, Page 722 in the original principal amount of $500,020.00.

           2A.     Which Mortgages 1 and 2 were consolidated pursuant to that certain Consolidation,
           Extension and Modification Agreement by and between North 14th Street Realty Associates LLC,
           as mortgagor and Brooklyn Federal Savings Bank, as mortgagee, dated May 30, 2002 and
           recorded in the Register's Office July 3, 2002 in Reel 5700, Page 748 forming a single
           consolidated lien in the amount of $1,000,000.00.

                   Which consolidated mortgage described in 2A above was assigned by Assignment of
           Mortgage from Brooklyn Federal Savings Bank, as assignor, to Bayview Financial, L.P., as
           assignee, dated March 12, 2003 and recorded in the Register's Office on April 2, 2005 as CRFN
           2005000236989. -

           2B.     Which Mortgages I and 2 were further assigned by Assignment of Mortgage from
           Bayview Financial, L.P., as assignor, to PAF Capital, LLC, as assignee, dated October 9, 2007
           and recorded in the Register's Office on October 22, 2007 as CRFN 2007000531885.

                   Which consolidated lien encumbering Block 2279, Lot 24 was partially released by
           Partial Release of Mortgage dated October 9, 2007 and recorded in the Register's Office on
           October 22, 2007 as CRFN 2007000531882.

           3.     Mortgage made by North 14th Street Realty Associates LLC, as mortgagor, in favor of
           PAF Capital, LLC, a mortgagee dated October 9, 2007 and recorded in the Register's Office
           October 23, 2007 as CRFN 2007000531886 in the original principal amount of$1,579,716.08

           3A.     Which Mortgages 1, 2 and 3 were consolidated by that certain Consolidation, Extension
           and Modification Agreement by and between North 14th Street Realty Associates LLC, as
           mortgagor and PAF Capital, LLC, as mortgagee, dated October 9, 2007 and recorded in the
           Register's Office October 22, 2007 as CRFN 2007000531887 forming a single consolidated lien
           in the amount of $2,500,000.00.                                    ·


  {01313790;1}
19-08243-rdd        Doc 13-7      Filed 05/06/19 Entered 05/06/19 15:12:01                 Exhibit CPIFs
                                       mortgage Pg 45 of 46



           3B.    Which Mortgages 1, 2 and 3 were assigned by Collateral Assignment of Mortgage from
           PAF Capital, LLC, as assignor, to CSE Mortgage LLC, as assignee dated October 9, 2007 and
           recorded in the Register's Office on October 22, 2007 as CRFN 2007000531890.

           3C.    Which Mortgages 1, 2 and 3 were further assigned by Collateral Assignment of Mortgage
           from CSE Mortgage LLC, as assignor, to PAF Capital, LLC, as assignee, dated February 22,
           2010 and recorded in the Register's Office April 27, 2010 as CRFN 2010000139921.

           3D.    Which Mortgages 1, 2 and 3 were further assigned by Assignment of Mortgage from
           PAF Capital, LLC, as assignor, to The Bank of East Asia (U.S.A.) N.A., as assignee, dated
           February 22, 2010 and recorded in the Register's Office on April 27, 2010 as CRFN
           2010000139922.
                                                                                   -
                    The lien of the consolidated mortgage identified in 3A above was thereafter spread to
           Block 2279, Lot 24 by Mortgage Modification and Spreader Agreement by and between North
           14th Street Realty Associates and The Bank of East Asia (U.S.A.) N.A. dated April 15, 2010 and
           recorded in the Register's Office April 27, 2010 as CRFN 2010000139923.

           4.     Mortgage made by North 14 th Street Realty Associates LLC, as mortgagor, in favor of
           The Bank of East Asia (U.S.A.) N.A., as mortgagee, dated April 15, 2010 and recorded in the
           Register's Office April 27, 2010 as CRFN 2010000139924 in the original principal amount of
           $400,000.00.

           4A.     Which Mortgages 1, 2, 3 and 4 were consolidated by that certain Consolidation,
           Extension and Modification Agreement by and between North 14th Street Realty Associates LLC,
           as mortgagor and The Bank of East Asia (U.S.A.) N.A., as mortgagee, dated April 15, 2010 and
           recorded in the Register's Office April 27, 2010 as CRFN 2010000139925 forming a single
           consolidated lien in the amount of $2,900,000.00.

           4B.     Which Mortgages 1, 2, 3 and f were assigned by Assignment of Mortgage from The
           Bank of East Asia (U.S.A.) N.A., as assignor, to TD Bank, N.A., as assignee, dated November
           27, 2012 and recorded in the Register's Office on December 27, 2012 as CRFN 2012000481380.

           5.    Mortgage made by North 14th Street Realty Associates LLC, as mortgagor, in favor of
           TD Bank, N.A., as mortgagee dated November 27, 2012 and recorded in the Register's Office
           December 7, 2012 as CRFN 2012000481381 in the original principal amount of$122,229.95.

           SA.      Which Mortgages 1, 2, 3, 4 and 5 were consolidated, extended and modified by that
           certain Consolidation, Extension and Modification Agreement by and between North 14th Street
           Realty Associates LLC, as mortgagor and TD Bank, N.A., as mortgagee dated November 27,
           2012 and recorded in the Register's Office December 7, 2012 as CRFN 2012000481382 forming
           a single consolidated lien in the amount of $2,900,000.00.

           6.      Mortgage made by North 14th Street Realty Associates LLC, as mortgagor, in favor of
           TD Banlc, N.A., as mortgagee, dated April 8, 2016 and recorded in the Register's Office April 18,
           2016 as CRFN 2016000134705 in the original principal amount of $2,345,109.58.

                    Which Mortgages 1, 2, 3, 4, 5 and 6 were consolidated, modified and extended pursuant
           to that certain Mortgage Consolidation, Modification and Extension Agreement given by North
           14th Street Realty Associates LLC, as mortgagor in favor of TD Bank, N.A., a national banking
           association, as mortgagee dated April 8, 2016 and recorded in the Register's Office April 18,

  {01313790;1}
19-08243-rdd       Doc 13-7       Filed 05/06/19 Entered 05/06/19 15:12:01                 Exhibit CPIFs
                                       mortgage Pg 46 of 46



          2016 as CRFN 2016000134706 fonning a single consolidated lien in the amount of
          $5,000,000.00

                  The above Mortgages 1, 2, 3, 4, 5 and 6, were further assigned pursuant to that certain
          Assignment of Mortgage from TD Bank, N.A, a national banking association, as assignor to
          CPIF Lending, LLC, a Washington limited liability company, as. assignee dated September 6,
          2017 and intended to be recorded in the Register's Office, with a current unpaid principal balance
          of $4,839,369.06.

          7.      Gap Mortgage made by North 14th Street Realty Associates LLC, as mortgagor in favor
          of CPIF Lending, LLC, a Washington limited liability company, as mortgagee dated September
          6, 2017 and intended to be recorded in the Register's Office in the original principal amount of
          $6,160,630.94.                                                                           .

          7A.      Which Mortgages 1, 2, 3, 4, 5, 6 and 7 were amended, restated and consolidated by that
          certain Amended, Restated· and Consolidated Mortgage, Assignment of Leases and Rents,
          Security Agreement and Fixture Filing given by North 14th Street Realty Associates LLC, as
          mortgagor in favor of CPIF Lending, LLC, a Washington limited liability company, as mortgagee
          dated September 6, 2017 and intended to be recorded in the Register's Office fonning a single
          lien in the amount of$1 l,000,000.00.

                  Which lien of the consolidate mortgage identified in 7A above, was thereafter spread to
          Block 1, Lot 1 and Lot 31 located in the City of Suffern, County ofRockland, New York by
          Spreader Agreement by and among North 14th Street Realty Associates, Suffern Partners LLC
          and CPIF Lending, LLC dated September 6, 2017 and intended to be recorded with the County
          Clerk (as hereinafter defined.)

 MORTGAGEB-ASTOROCKLANDCOUNTYPROPERTY

          1.       Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing made
          by Suffern Partners LLC, as mortgagor for the benefit of CPIF Lending, LLC, a Washington
          limited liability company, as mortgagee dated September 6, 2017 and intended to be recorded
          with the County Clerk of Rockland County (the "County Clerk") in the original principal
          amount of $22,000,000.00.

 CONSOLIDATION OF MORTGAGES A AND B

          Which above MORTGAGE A and MORTGAGE B, were consolidated, amended and restated
          pursuant to that certain Amended, Restated and Consolidated Mortgage, Assignment of Leases
          and Rents, Security Agreement and Fixture Filing by Suffern Partners LLC and North 14th Street
          Realty Associates LLC, collectively as mortgagor for the benefit of CPIF Lending, LLC, a
          Washington limited liability company, as mortgagee dated September 6, 2017 and intended to be
          recorded in the Register's Office and with the County Clerk forming a single consolidated lien in
          the amount of $33,000,000.00




 {01313790;1}
